Exhibit 10.1

 

EXECUTION COPY

 

ASSET PURCHASE AGREEMENT

 

between

 

KNOLOGY BROADBAND OF CALIFORNIA, INC.

 

and

 

WAVEDIVISION HOLDINGS, LLC

 

March 24, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

ARTICLE I Definitions and Interpretation    1      1.1    Definitions    1     
1.2    Interpretation    12 ARTICLE II Purchase and Sale of Acquired Assets   
12      2.1    Acquired Assets Subject to Agreement    12      2.2    Excluded
Assets    14      2.3    Third-Party Consents    16 ARTICLE III Assumption of
Liabilities    16      3.1    Assumption of Liabilities    16      3.2   
Excluded Liabilities    16 ARTICLE IV Consideration    17      4.1   
Consideration    17      4.2    Deposit; Payment of Purchase Price; Post-Closing
Escrow    17      4.3    Adjustments to Purchase Price    18      4.4    Final
Adjustment Amount    19      4.5    Allocation of the Purchase Price    20
ARTICLE V Representations and Warranties of Seller    20      5.1   
Organization, Standing and Power    20      5.2    Authority    21      5.3   
No Breach or Conflict    21      5.4    Material Consents    21      5.5   
Accounts Receivable    21      5.6    Tangible Assets    22      5.7    Claims,
Litigation and Disputes    22      5.8    Acquired Contracts    22      5.9   
Compliance with the Law    23      5.10    Taxes, Fees and Utilities    24     
5.11    Franchises and Permits    24      5.12    Financial Statements.    25  
   5.13    Employees and Related Matters    26      5.14    Environmental
Matters    28      5.15    Brokerage Fees    28      5.16    Exclusive Dealing
   28      5.17    Title to and Condition of Real Property    28      5.18   
Intellectual Property and Trademarks    29      5.19    System.    30      5.20
   Conduct of Business in Ordinary Course of Business    31      5.21    Letters
of Credit, Bonds, Etc    31      5.22    No Material Adverse Effect    31

 

i



--------------------------------------------------------------------------------

     5.23    Condition and Suitability of Assets    32      5.24    Disclaimer
   32 ARTICLE VI Representations and Warranties of Buyer    32      6.1   
Organization, Standing and Power    32      6.2    Authority    32      6.3   
No Breach or Conflict    33      6.4    Third-Party Consents    33      6.5   
Claims, Litigation and Disputes    33      6.6    Financing    33      6.7   
Brokerage Fees    33      6.8    Qualification    33      6.9    Buyer’s
Investigation    33 ARTICLE VII Covenants of Seller    34      7.1    Access   
34      7.2    Conduct of Business Pending Closing    34      7.3    Further
Assurances    36      7.4    Confidentiality    36      7.5    Risk of Loss   
36      7.6    Third-Party Consents.    38      7.7    Interim Financial
Statements    39      7.8    Payroll Taxes    39      7.9    Accounts Receivable
   39      7.10    Lien and Judgment Searches    39      7.11    Estoppel
Certificates    40      7.12    Title Policies    40      7.13    Customer
Privacy Policies    40      7.14    Transition Services Agreement    40 ARTICLE
VIII Covenants of Buyer    40      8.1    Third-Party Consents    40      8.2   
Discharge of Assumed Liabilities    42      8.3    Confidentiality    42     
8.4    Access    42      8.5    Bonds, Letters of Credit, Etc    42      8.6   
Further Assurances    43      8.7    Intellectual Property    43      8.8   
Vehicles    43      8.9    Payroll Taxes    43 ARTICLE IX Conditions to Seller’s
Obligations    43      9.1    Buyer’s Representations and Warranties    43     
9.2    Buyer’s Covenants    43      9.3    Consents    44      9.4    Buyer’s
Deliveries    44      9.5    No Proceedings    44

 

ii



--------------------------------------------------------------------------------

ARTICLE X Conditions to Buyer’s Obligations    44      10.1    Seller’s
Representations and Warranties    44      10.2    Seller’s Covenants    44     
10.3    Consents    44      10.4    Seller’s Deliveries    45      10.5    No
Proceedings    45      10.6    Statutes, Proceedings, Etc    45      10.7   
FIRPTA Affidavit    45      10.8    New Franchise    45      10.9    Manhole
Access Agreement    45      10.10    Lease Extension    45 ARTICLE XI Closing
and Termination    45      11.1    Closing    45      11.2    Termination    46
     11.3    Effect of Termination    47 ARTICLE XII Seller’s Deliveries at
Closing    48      12.1    Bring-Down Certificate    48      12.2    Secretary’s
Certificate    48      12.3    Ancillary Agreements    48      12.4    Seller
Non-Compete Agreement    48 ARTICLE XIII Buyer’s Deliveries at Closing    48  
   13.1    Purchase Price    48      13.2    Bring-Down Certificate    48     
13.3    Secretary’s Certificate    48      13.4    Buyer Ancillary Agreements   
48      13.5    Seller Non-Compete Agreement    48 ARTICLE XIV Tax Matters    49
     14.1    Filing of Returns    49      14.2    Access to Books and Records   
49      14.3    Indemnification for Taxes    49      14.4    Transaction Taxes
   50      14.5    Tax Prorations    51      14.6    Tax Refunds    51 ARTICLE
XV Indemnification    51      15.1    Survival of Representations, Warranties
and Covenants    51      15.2    Indemnification    52      15.3    Limitations
on Liability    53      15.4    Defense of Claims    55      15.5    No
Indemnifiable Claims Resulting From Governmental Entity Action    57      15.6
   Infringement    57      15.7    Inapplicability to Taxes    57

 

iii



--------------------------------------------------------------------------------

ARTICLE XVI Miscellaneous

   57      16.1    Expenses    57      16.2    Governing Law    58      16.3   
Notices    58      16.4    Definition of Agreement    59      16.5    Headings,
Gender    59      16.6    Counterparts; Third Party Beneficiaries    59     
16.7    Modifications    59      16.8    Schedules    59      16.9    Assignment
and Binding Effect    60      16.10    Public Announcements    60      16.11   
Right to Specific Performance    60      16.12    Bulk Sales Laws    60 ARTICLE
XVII Employee Matters    61      17.1    Buyer’s Offers    61      17.2   
Employment Status    61

 

INDEX OF SCHEDULES* Schedule 1.1    Seller’s Knowledge Schedule 2.1(c)   
Equipment Schedule 2.1(d)(iii)    Bulk Agreements and Right of Entry Agreements
Schedule 2.1(d)(v)    Advertising Agreements Schedule 2.1(d)(vi)    Programming
Agreements Schedule 2.1(d)(vii)    Easements, Rights of Way and Access
Schedule 2.1(d)(viii)    Other Contracts Schedule 2.2(l)    Other Excluded
Assets Schedule 4.5    Agreed-Upon Allocation Schedule 5.3    No Breach or
Conflict Schedule 5.4    Material Consents Schedule 5.5    Pro Forma Working
Capital Statement Schedule 5.6    Tangible Assets Schedule 5.8    Material
Acquired Contracts Schedule 5.9    Compliance with Laws Schedule 5.10    Taxes,
Fees and Utilities Schedule 5.11(a)    Franchises and Permits Schedule 5.11(b)
   Exceptions to Franchises and Permits Schedule 5.12(a)    Financial Statements
Schedule 5.13(a)    Seller Benefit Plans Schedule 5.13(d)    List of Employees
Schedule 5.13(e)    Employee Related Matters Schedule 5.17(c)    Leased Real
Property Schedule 5.18    Software Schedule 5.19(a)    System Schedule 5.19(b)
   System Information

 

iv



--------------------------------------------------------------------------------

Schedule 5.19(e)   Commitments Schedule 5.20   Ordinary Course of
Business–Exceptions Schedule 7.2   Conduct of Business Pending Closing Schedule
9.3   Required Consents Schedule 10.9   Manhole Access Terms Schedule 10.10  
Headend Lease Terms

--------------------------------------------------------------------------------

* Schedules have been omitted but will be provided to the Securities and
Exchange Commission upon request.

 

v



--------------------------------------------------------------------------------

INDEX OF EXHIBITS* Exhibit A    Assumption Agreement Exhibit B    Bill of Sale
and Assignment Agreement Exhibit C    Assignment of Intellectual Property
Agreement Exhibit D    Assignment of Manhole Access Agreement Exhibit E   
Seller Non-Compete Agreement Exhibit F    Escrow Agreement

--------------------------------------------------------------------------------

* Exhibits have been omitted but will be provided to the Securities and Exchange
Commission upon request.

 

vi



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”) is made and entered into this
24th day of March, 2005, by and between Knology Broadband of California, Inc., a
Delaware corporation (“Seller”), and WaveDivision Holdings, LLC, a Delaware
limited liability company (“Buyer”). Each of Buyer and Seller shall be referred
to herein individually as a “Party” and collectively as the “Parties.”

 

W I T N E S S E T H

 

WHEREAS, Seller owns and operates a cable television franchise and cable
television system serving the City of Cerritos, California, together with
certain related assets and rights;

 

WHEREAS, Seller desires to sell, convey, transfer and assign to Buyer, and Buyer
desires to acquire from Seller, the Acquired Assets (as such term is defined
herein) other than the Excluded Assets (as such term is defined herein), and, in
connection therewith, Buyer has agreed to assume certain liabilities of Seller
relating to the Business, all on the terms and conditions set forth herein; and

 

WHEREAS, in connection with the transactions contemplated by this Agreement and
in order to induce Buyer to enter into this Agreement, Seller shall, and shall
cause its Affiliates to, as applicable, enter into the Ancillary Agreements (as
such term is defined herein) with Buyer.

 

NOW THEREFORE, the Parties hereto agree as follows:

 

ARTICLE I

 

Definitions and Interpretation

 

1.1 Definitions.

 

“Accounts Receivable” means all accounts receivable resulting from the operation
of the Business, both billed and accrued, but excluding any accounts which have
been fully written off.

 

“Accounts Receivable Settlement Amount” means (a) the face amount of all
Accounts Receivable that are not past due as of the Closing Date, plus (b) 98%
of the face amount of all Accounts Receivable that are between 1 and 30 days
past due as of the Closing Date, plus (c) 98% of the face amount of all Accounts
Receivable that are between 31 and 60 days past due as of the Closing Date, less
the face value of all Accounts Receivable which have been billed but relate to
services to be rendered following the Closing Time, in all cases, with the
number of days past due being determined from the due date stated on the bill
for which the applicable billing relates (and if no due date is stated then the
first day of the period to which such billing relates); provided, however, that
any such Accounts Receivable shall be excluded from such amount if such Accounts
Receivable (i) relate to customers whose service is pending disconnection for
reason of non-payment on the Closing Date or (ii) arose from billings that were
not made in the ordinary course of business consistent with past practices. For
the sake of clarity, the Accounts Receivable Settlement Amount will not include
any amounts which are 61 days or more past due. “Accounts Receivable Settlement
Amount” shall not include any accounts receivable with respect to advertising
sales.

 

1



--------------------------------------------------------------------------------

“Acquired Assets” is defined in Section 2.1.

 

“Acquired Contracts” is defined in Section 2.1(d).

 

“Acquired Intellectual Property” means (i) all of Seller’s right and interest in
and to the Intellectual Property Agreement as assigned by Seller to Buyer and
(ii) all Intellectual Property that Seller acquired (A) pursuant to the
Intellectual Property Agreement (which Intellectual Property shall be deemed
transferred to Buyer pursuant to the Bill of Sale) or (B) as part of or pursuant
to the assignment of any license.

 

“Acquired Records” means, except to the extent included in Acquired Intellectual
Property, all the files, books, records, whether in tangible or intangible form
or embodied in any electronic or other format (including service, production,
maintenance, customer and vendor records), and ledgers or other similar
information (in any form or medium) used or held for use in the Business,
including manuals, correspondence, price lists, Customer Proprietary
Information, mailing lists, purchasing materials and records, papers,
construction, as-built maps and engineering maps and data, schematics and
blueprints, and other similar data, except for the materials, data or
information retained by Seller pursuant to Section 2.2, provided that, “Acquired
Records” shall be deemed to include any and all construction and engineering
maps applicable to areas which are outside the geographical area actually served
by the System, but are contiguous to the geographical area actually served by
the System.

 

“Acquisition Date” means December 1, 2003.

 

“Affiliate” means, with respect to any specified Person, any Person who,
directly or indirectly, controls, is controlled by or is under common control
with such specified Person.

 

“Aging Report” means those certain reports regarding the aging of Accounts
Receivable that are provided by Seller to Buyer pursuant to Section 7.7 of this
Agreement.

 

“Agreed-Upon Allocation” is defined in Section 4.5.

 

“Agreement” is defined in the introductory paragraph and Section 16.4 of this
Agreement.

 

“Ancillary Agreements” means the Assumption Agreement, the Bill of Sale and
Assignment Agreement, the Assignment of Intellectual Property Agreement, the
Assignment of Manhole Access Agreement and the Escrow Agreement. “Ancillary
Agreements” shall also include the Transition Services Agreement, as and when it
is executed by the Parties.

 

“Assignment of Intellectual Property Agreement” means the Assignment of
Intellectual Property Agreement between Seller and Buyer, dated as of the
Closing Date, in substantially the form of Exhibit C.

 

2



--------------------------------------------------------------------------------

“Assignment of Manhole Access Agreement” means the Assignment of Manhole Access
Agreement between Seller, Buyer and Verizon California Inc., dated on or before
the Closing Date, in substantially the form of Exhibit D.

 

“Assumed Liabilities” is defined in Section 3.1.

 

“Assumption Agreement” means the Assumption Agreement of Buyer, dated as of the
Closing Date, in substantially the form of Exhibit A.

 

“Assurances” is defined in Section 8.1(a).

 

“Basket Amount” is defined in Section 15.3(c).

 

“Bill of Sale and Assignment Agreement” means the Bill of Sale and Assignment
Agreement of Seller, dated as of the Closing Date, in substantially the form of
Exhibit B.

 

“Broadcast Basic Service” means broadcast basic services consisting of Channels
2 – 26, as described on Schedule 5.19(b).

 

“Bulk Agreements” are defined in Section 2.1(d)(iii).

 

“Business” means the business of owning and operating the System, including the
provision of System-related services to the customers served by the System and
all other System-related activities, as such business is conducted on the date
hereof and as of the Closing Date.

 

“Buyer” is defined in the introductory paragraph of this Agreement.

 

“Buyer Ancillary Agreements” is defined in Section 6.2.

 

“Cable Act” means Title VI of the Communications Act of 1934, as amended, 47
U.S.C. Sections 151 et seq., all other provisions of the Cable Communications
Policy Act of 1984 and the provisions of the Cable Television Consumer
Protection and Competition Act of 1992, and the provisions of the
Telecommunications Act of 1996, amending Title VI of the Communications Act of
1934, in each case as amended and the rules and regulations, policies and
published decisions of the FCC thereunder, as in effect from time to time.

 

“Closing,” “Closing Date” and “Closing Time” are defined in Section 11.1.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Communications Act” means the Communications Act of 1934, as amended, inter
alia, by the Cable Communications Policy Act of 1984, the Cable Television
Consumer Protection and Competition Act of 1992 and the Telecommunications Act
of 1996, as such statutes may be amended from time to time.

 

“Consents” means all of the consents, notices, filings or approvals of
Governmental Entities or other Third Parties necessary (i) for the execution,
delivery and performance by Seller

 

3



--------------------------------------------------------------------------------

of this Agreement and the Ancillary Agreements, (ii) to transfer the Acquired
Assets to Buyer and otherwise to consummate the transactions contemplated hereby
and by the Ancillary Agreements and (iii) for Buyer to assume the Permits and
the Acquired Contracts.

 

“Contract” means any contract, agreement, lease, license, commitment or other
legally binding agreement.

 

“Copyright Act” means the U.S. Copyright Act of 1976, Pub. L. No. 94-553, 90
Stat. 2541, October 19, 1976, as amended.

 

“Court Order” means any judgment, decree, injunction, order, writ or ruling of
any Governmental Entity or arbitrator.

 

“Current Assets” is defined in Section 4.3(a).

 

“Current Liabilities” is defined in Section 4.3(b).

 

“Customer Proprietary Information” means, to the extent contained in the billing
system that is used to bill customers of the Business or in other Business
related books or records, that portion of the non-technical, non-public
information included in the Non-Statutory Intellectual Property that is owned by
Seller as of the Closing, is used in the Business as of the Closing Date and
comprises personal information of a customer of the Business that was provided
by such customer in connection with the Business and all information about such
customer’s subscription and account, including, without limitation, such
customer’s name, mailing address, email address, telephone number, category of
subscription services, and billing and payment information.

 

“Delaware Courts” is defined in Section 16.2.

 

“Deposit” is defined in Section 4.2(a)

 

“Employee” means each active employee, full-time or part-time, of Seller who, as
of the date of this Agreement, has performed (during the four-month period
immediately preceding the date of this Agreement (or the period of the
employee’s employment with Seller, if less)) a majority of such employee’s
services in connection with or for the benefit of the System (other than
employees based in West Point, Augusta and Alpharetta, Georgia). The term
“active employee” shall include any employee who is on military leave,
maternity/paternity leave, other approved leave of absence, short-term
disability, long term disability, workers’ compensation, or layoff with recall
or other return rights.

 

“Employee Benefit Plan” means any of the following arrangements (whether formal
or informal, and whether written or unwritten) under which an employer has any
liability to provide benefits or compensation to or on behalf of any employee,
or the spouse or dependents of any employee:

 

(a) any employee benefit plan within the meaning of Section 3(3) of ERISA, and

 

4



--------------------------------------------------------------------------------

(b) any other profit-sharing, deferred compensation, incentive compensation,
bonus, commission, stock option, stock purchase, medical, dental or life
insurance, severance pay, unemployment benefit, vacation pay, savings, dependent
care, scholarship, accident, disability, weekly income, salary continuation or
other compensation or fringe benefit plan, program or agreement.

 

“End Date” is defined in Section 11.2(e).

 

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation, and Liability Act, the Emergency Planning and Community
Right-to-Know Act, the Federal Water Pollution Control Act, the Clean Air Act,
the Air Pollution Control Act, the Toxic Substances Control Act, the Resource
Conservation and Recovery Act, the Hazardous Materials Transportation Act, the
Federal Insecticide, Fungicide and Rodenticide Act, as well as all other
federal, state or local Laws, regulations or requirements, or such portions
thereof, that are similar to the above-referenced Laws or that otherwise govern
chemicals, products, materials or wastes that pose risks to the environment or
the public welfare.

 

“Equipment” is defined in Section 2.1(c).

 

“Equivalent Billing Units” means with respect to the System, the sum of:

 

(a) the quotient obtained by dividing (x) the aggregate revenue (without
duplication and excluding any revenue related to billings in excess of a single
month’s charge and any other Excluded Revenue) derived by the System during the
most recent billing period ended prior to the Measurement Date for providing
Basic Cable Service or Expanded Basic Service to hotels, motels, apartment
houses, residential multiple dwelling units, commercial establishments or other
subscribers that are billed for such services on a bulk-billed basis or which
for any reason pay less than the System’s regular monthly subscription rate for
Expanded Basic Service, by (y) the System’s regular monthly subscription rate
for Expanded Basic Service; and

 

(b) the quotient obtained by dividing (x) the aggregate revenue (without
duplication and excluding any revenue related to billings in excess of a single
month’s charge and any other Excluded Revenue) derived by the System during the
most recent billing period ended prior to the Measurement Date from individual
subscribers who subscribe only to Basic Cable Services, by (y) the System’s
regular monthly subscription rate for Expanded Basic Service.

 

For purposes of the foregoing calculations, the term “Excluded Revenue” means:
(i) franchise fees, FCC-user fees, PEG operating support or capital payments,
sales taxes, other taxes or “pass through” charges collected by Seller or the
System for or on behalf of any governmental entity, deposits, installation fees
or other non-recurring charges, (ii) deposits, late fees or field collection
fees, installations, set-top box converter or modem rentals or sales, or remote
control unit rentals or sales, (iii) advertising revenue, (iv) revenue from any
subscriber that has not been an active paying subscriber for at least one
complete billing cycle, (v) revenue from any subscriber that has provided notice
of termination or is pending disconnection for any reason, (vi) revenue from any
subscriber that is more than 60 days past due from the original due date as
stated on the billing to

 

5



--------------------------------------------------------------------------------

which such payment relates (and if no due date is stated then the first day of
the period to which such payment relates), and (vii) revenue from any subscriber
that has become a subscriber pursuant to non-customary marketing promotions
conducted outside the ordinary course of Seller’s business or which were
inconsistent with Seller’s usual and customary marketing efforts and past
practices

 

“Equivalent Subscribers” means, as of the Measurement Date, the sum of:

 

(a) the number of subscribers of the System (exclusive of “second connects” or
“additional outlets,” as such terms are commonly understood in the cable
television industry, or any other account duplication) subscribing to Expanded
Basic Service at the System’s regular monthly subscription rate for Expanded
Basic Service, which subscribers (i) have been active paying subscribers for at
least one billing cycle, (ii) have not provided notice of termination or are
pending disconnection for any reason, (iii) are not more than 60 days past due
from the original due date as stated on the billing to which such payment
relates (and if no due date is stated then the first day of the period to which
such payment relates), and (iv) have become subscribers only pursuant to
customary marketing promotions conducted in the ordinary course of Seller’s
business consistent with past practices; and

 

(b) the number of “Equivalent Billing Units.”

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any entity that with the subject Person is:

 

(a) a member of a controlled group of corporations within the meaning of Section
414(b) of the Code;

 

(b) a member of a group of trades or businesses under common control within the
meaning of Section 414(c) of the Code;

 

(c) a member of an affiliated service group within the meaning of Section 414(m)
of the Code; or

 

(d) a member of a group of organizations required to be aggregated under Section
414(o) of the Code.

 

“Escrow Agent” means SunTrust Bank, N.A., as escrow agent under the Escrow
Agreement.

 

“Escrow Agreement” means the Escrow Agreement among Buyer, Seller and the Escrow
Agent, dated the date hereof, in the form of Exhibit F, pursuant to which the
Escrow Agent will hold the Deposit and the Post-Closing Escrow for the benefit
of the Parties.

 

“Estimate Statement” is defined in Section 4.3(f).

 

“Excluded Assets” is defined in Section 2.2.

 

6



--------------------------------------------------------------------------------

“Excluded Liabilities” is defined in Section 3.2.

 

“Excluded Marks” means all Trademarks and related registrations and applications
for registration owned by Seller or an Affiliate of Seller, or licensed to
Seller or an Affiliate of Seller by any Person, and any derivations of the
foregoing; it being understood and agreed that Excluded Marks are Excluded
Assets.

 

“Expanded Basic Service” means video programming service that includes the
Broadcast Basic Service and expanded basic levels of services that are offered
separately from Broadcast Basic Service and for a charge in addition to that
charged for Broadcast Basic Service, and that can be purchased only by
subscribers that also receive Broadcast Basic Service, but not including any “a
la carte” programming, new product tiers, or any programming offered on a per
channel or per program basis.

 

“Expiration Date” is defined in Section 15.1(a).

 

“FCC” means the Federal Communications Commission.

 

“Final Adjustment Amount” is defined in Section 4.4(a).

 

“Final Escrow Amount” is defined in Section 4.2(b).

 

“Final Holdback Period” is defined in Section 4.2(c).

 

“Final Statement” is defined in Section 4.4(a).

 

“Financial Statements” is defined in Section 5.12(a).

 

“Franchise” means the municipal franchise that is listed on Schedule 5.11(a).

 

“Franchising Authority” means the City of Cerritos, California franchising
authority, which issued the Franchise.

 

“GAAP” means United States generally accepted accounting principles,
consistently applied over all applicable periods.

 

“Governmental Entity” means any court, administrative agency, regulatory agency
or body or commission or other governmental authority or instrumentality,
domestic or foreign, including the Franchising Authority.

 

“Headend Lease” is defined in Section 10.10.

 

“Homes Passed” means single family residences, individual dwellings in
multi-unit dwellings, and commercial establishments that can be served through
the System.

 

“Indemnifiable Losses” is defined in Section 15.3(a).

 

“Indemnification Payment” is defined in Section 15.3(a).

 

7



--------------------------------------------------------------------------------

“Indemnifying Party” is defined in Section 15.3(a).

 

“Indemnitee” is defined in Section 15.3(a).

 

“Independent Accountants” is defined in Section 4.4(b).

 

“Initial Escrow Amount” is defined in Section 4.2(b).

 

“Initial Holdback Period” is defined in Section 4.2(c).

 

“Intellectual Property” means all Statutory Intellectual Property and
Non-Statutory Intellectual Property.

 

“Intellectual Property Agreement” means the Intellectual Property Agreement
between Verizon Media Ventures Inc. and Seller, dated as of December 1, 2003.

 

“Interim Financial Statements” is defined in Section 7.7.

 

“Inventory” means all inventory located on the Leased Real Property, all
operating inventory owned by Seller and all other inventory of every kind and
nature existing for the System and used or held for use in the Business.

 

“Launch Fees” means any advance or lump sum payments received by Seller or its
Affiliates or the Business in connection with any programming agreement used in
the operation of the System, so long as Buyer either (i) assumes such
programming agreement or (ii) makes alternative arrangements to carry the
programming service for the remainder of the term of such programming agreement.

 

“Law” means any federal, state, provincial, local or foreign law, statute, rule,
regulation or ordinance of any Governmental Entity, excluding the Franchise (but
not any such Law related to the Franchise). For the sake of clarity, “Law”
includes the Communications Act, the Copyright Act, the rules and regulations of
the FCC and the rules and regulations of the United States Copyright Office, and
Environmental Laws.

 

“Leased Real Property” means the leasehold interests in all real property used
or held for use in the Business and located in the City of Cerritos, California,
all of which is listed on Schedule 5.17(c).

 

“Leases” means, collectively, the lease agreements pursuant to which leasehold
estates and interests in the Leased Real Property have been granted.

 

“Lien” means any lien, charge, mortgage, option, security interest, restriction
or other encumbrance affecting title, including any exception to or defect in
title.

 

“Manhole Access Agreement” means the Manhole and Handhole Licensing Agreement
between Verizon California Inc. and Seller, dated November 20, 2003.

 

“Material Acquired Contracts” is defined in Section 5.8.

 

8



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on the condition
(financial or otherwise) or results of operations of the Business, the System or
the Acquired Assets, taken as a whole, or the liabilities (contingent or actual)
of the Business, but shall specifically exclude any such material adverse effect
resulting directly from the announcement of this Agreement or the pendency of
the transactions contemplated hereby.

 

“Material Consents” is defined in Section 5.4.

 

“Material Permit” means any Permit, the loss of which would or would reasonably
be expected to have a Material Adverse Effect.

 

“Measurement Date” means the last day of the calendar month immediately
preceding the Closing Date.

 

“New Franchise” is defined in Section 8.1(a).

 

“New Franchise Commitments” is defined in Section 8.1(a).

 

“Non-Disclosure Agreement” means the non-disclosure agreement between Seller and
Buyer dated on or about January 2005.

 

“Non-Statutory Intellectual Property” means all unpatented inventions (whether
or not patentable), trade secrets, know-how and proprietary information,
including but not limited to (in whatever form or medium), discoveries, ideas,
compositions, formulas, Software, Software documentation, database, drawings,
designs, plans, proposals, specifications, photographs, samples, models,
processes, procedures, data, information, manuals, reports, financial, marketing
and business data, and pricing and cost information, correspondence and notes,
and any rights or licenses in the foregoing which may be sublicensed to any
Person who is not an Affiliate of Seller without the payment of compensation or
other consideration to any Person.

 

“Normal Business Level” is defined in Section 7.5(b).

 

“Notice of Disagreement” is defined in Section 4.4(a).

 

“Parties” and “Party” are defined in the introductory paragraph of this
Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Periodic Taxes” is defined in Section 14.5.

 

“Permit” means any permit, license, consent, approval or authorization (or any
amendment thereto or modification thereof) from any Governmental Entity and any
satellite, business radio and other FCC licenses, excluding only the Franchise.

 

“Permitted Liens” means:

 

(a) mechanics’, carriers’, workmen’s, repairmen’s and other like Liens imposed
by law arising or incurred in the ordinary course of business consistent with
past practices,

 

9



--------------------------------------------------------------------------------

(b) Liens for Taxes that are not yet due and payable or that are being contested
in good faith,

 

(c) such other immaterial imperfections in title, charges, easements,
restrictions and encumbrances which do not detract from or impair the value of
or interfere with the present use of the assets to which they relate,

 

(d) retention of title agreements with suppliers entered into in the ordinary
course of business, or

 

(e) other Liens that are released concurrently with or prior to the Closing.

 

“Person” means any individual, corporation, partnership, joint venture, trust,
limited liability company, business association or other entity.

 

“Post-Closing Escrow” is defined in Section 4.2(b).

 

“Prepaid Expenses” means all prepaid expenses as of the Closing Date relating to
the operation of the Business to the extent the benefit of such prepaid expenses
can be realized by Buyer within 12 months after the Closing Date (which prepaid
expenses shall be prorated between Seller and Buyer as of the Closing Date on
the basis of the period covered by the respective prepayment); provided,
however, that notwithstanding anything herein to the contrary, Prepaid Expenses
shall not include (A) prepaid expenses which relate to supplies and Inventory,
(B) prepaid insurance expenses, (C) prepaid wages, salaries, payroll taxes and
expenses, benefits, perquisites and other compensation related expenses and (D)
prepaid expenses which relate to the Excluded Assets.

 

“Pro Forma Working Capital Statement” means the statement dated December 31,
2004 and set forth on Schedule 5.5, which contains the calculation as of
December 31, 2004 of the (i) the Current Assets contemplated by Section 4.3(a),
including without limitation the Accounts Receivable Settlement Amount, minus
(ii) the Current Liabilities contemplated by Section 4.3(b), in each case
reasonably estimated by Seller, in good faith, to be the calculation as of such
date that would be included in the Final Statement if the Closing had occurred
on that date.

 

“Proration Periods” is defined in Section 14.5.

 

“Purchase Price” is defined in Section 4.1.

 

“Required Consents” is defined in Section 9.3.

 

“Right of Entry Agreements” means all agreements used or held for use in the
Business with owners or owners’ representatives of multi-unit dwellings or
private single family developments that authorize the provision of cable service
to such multi-unit dwellings or developments.

 

10



--------------------------------------------------------------------------------

“Seller” is defined in the introductory paragraph of this Agreement.

 

“Seller Ancillary Agreements” is defined in Section 5.2.

 

“Seller Benefit Plans” is defined in Section 5.13(a).

 

“Seller’s Knowledge” (or any similar phrase) means the actual knowledge (after
reasonable inquiry in good faith) of the individuals listed on Schedule 1.1.

 

“Seller Non-Compete Agreement” is defined in Section 12.4.

 

“Software” means all software, in object, human-readable or source code form, as
such software exists as of the Closing, including to the extent such exist:
programs, applications, databases, data files, components or elements thereof;
and all versions, upgrades, updates, enhancements and error corrections of all
of the foregoing and documentation therefor.

 

“Standards” is defined in Section 8.1(a).

 

“Statutory Intellectual Property” means all United States and foreign patents
and patent applications of any kind, United States and foreign works of
authorship, mask-works, copyrights, and copyright and mask work registrations
and applications for registration, and any rights or licenses in the foregoing.

 

“System” means the franchised cable television system serving the City of
Cerritos, California geographical area and operating pursuant to the Franchise.

 

“Tax Indemnitee” is defined in Section 14.3(c).

 

“Tax Indemnitor” is defined in Section 14.3(c).

 

“Tax Returns” means all federal, state, local and foreign tax returns, reports,
forms, certificates and declarations of estimated tax reports, including
attachments, schedules, workpapers and amendments.

 

“Tax Records” means all Tax Returns and workpapers related thereto and all books
and records relating thereto.

 

“Tax” and “Taxes” means (i) all federal, state, provincial, local and foreign
taxes, charges, fees, levies and other assessments, including any income,
alternative or minimum, business and occupation, gross receipts, disability,
unemployment compensation, social security, sales, use, ad valorem, value-added,
transfer, franchise, profits, withholding, wage, payroll, employment, excise,
stamp, real and personal property, environmental or other tax, together with all
interest, penalties and additions with respect thereto, and (ii) any transferee
liability in respect of any items described in clause (i) above.

 

11



--------------------------------------------------------------------------------

“Third Party” or “Third Parties” means any Person other than Seller, Buyer or
any of their respective Affiliates.

 

“Third Party Claim” is defined in Section 15.4(a).

 

“Third Party Intellectual Property” means any and all Intellectual Property
owned by any Person, other than Seller, including (Affiliates of Seller),
without regard as to whether Seller has any rights therein or the right to
assign such rights to Buyer.

 

“Total Losses” is defined in Section 7.5(b).

 

“Trademarks” means trademarks, tradenames, applications for trademark
registration, service marks, applications for service mark registration, logos,
domain names, registrations and applications for registrations pertaining
thereto, and all goodwill associated therewith.

 

“Transition Services Agreement” is defined in Section 7.14.

 

“Transaction Taxes” is defined in Section 14.4.

 

“Upgrade Commitment” means a commitment to be made by Buyer to the Franchising
Authority to commence within a reasonable period of time following Closing the
upgrade of the System to provide digital cable services and high speed internet
services to customers of the System and to spend up to $5 million to complete
such upgrade.

 

1.2 Interpretation. When a reference is made in this Agreement to a Section,
recital, Schedule or Exhibit, such reference shall be to a Section, recital,
Schedule or Exhibit of this Agreement unless otherwise indicated. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“included,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the phrase “without limitation.” When used in this
Agreement, the word “primarily” shall be deemed to be followed by the phrase “or
exclusively.” All accounting terms not defined in this Agreement shall have the
meanings determined by GAAP. Unless otherwise indicated, all references to
dollars refer to United States dollars. The Parties acknowledge that both
Parties have participated in the drafting and preparation of this Agreement and
the Ancillary Agreements and agree that any rule of construction to the effect
that ambiguities are to be construed against the drafting party shall not be
applied to the construction or interpretation of this Agreement or the Ancillary
Agreements.

 

ARTICLE II

 

Purchase and Sale of Acquired Assets

 

2.1 Acquired Assets Subject to Agreement. Effective as of the Closing and upon
the terms and subject to the conditions of this Agreement, Seller shall sell,
assign, transfer, convey and deliver to Buyer, and Buyer shall purchase, assume
and acquire from Seller, all right, title and interest in, to and under the
Acquired Assets (as defined hereafter) as the same shall exist at the Closing
Time. “Acquired Assets” shall mean, at the Closing Time, all properties, assets
and rights, tangible and intangible, of every kind, nature and description,
whether real, personal or

 

12



--------------------------------------------------------------------------------

mixed, that are owned, leased or used or held for use in the Business (in each
case, other than the Excluded Assets), in which Seller or any Affiliate of
Seller has any right, title or interest or acquires any right, title or interest
on or before the Closing Date, including:

 

(a) Accounts Receivable. All Accounts Receivable.

 

(b) Inventory. All Inventory, but not including Inventory used, sold or
destroyed in the ordinary course of business.

 

(c) Equipment. All of Seller’s equipment and other personal property that is
used or held for use in the Business (the “Equipment”), including (without
limiting the generality of the foregoing) (i) the Equipment described on
Schedule 2.1(c), (ii) all microcode embedded in the Equipment that was conveyed
to Seller at the time it purchased the Equipment, and (iii) all origination
equipment, transmission and electronic equipment; set-top boxes and other
customer premises devices; distribution equipment, including trunk and coaxial
cable and drop lines; amplifiers; power supplies, conduit, vaults, pedestals,
grounding and hardware; routers; customer devices, including converters,
encoders and taps; installer and technician equipment, including vehicles; tools
and test equipment; cable data terminals; lab and test equipment; supplies and
office equipment, including furniture, personal computers, billing equipment and
telephone desk sets; telephone numbers (including toll free numbers); microwave
transmission and reception equipment; and subscriber terminal equipment.

 

(d) Acquired Contracts. All of the following:

 

(i) All Leases with Third Parties (and interests in all Leased Real Property
thereunder);

 

(ii) All copier leases entered into by Seller pursuant to Section 7.2 of this
Agreement;

 

(iii) All agreements with customers of the Business for video services,
including the bulk agreements (the “Bulk Agreements”) and all Right of Entry
Agreements for multi-unit dwellings and other bulk customers of the Business
with the parties set forth on Schedule 2.1(d)(iii);

 

(iv) All unfilled service orders for services to customers or prospective
customers of the Business to the extent consistent with Seller’s ordinary course
of business;

 

(v) All agreements with advertisers set forth on Schedule 2.1(d)(v) (which
Schedule contains a narrative description of any arrangement, if any, whereby
Seller has agreed to barter or provide a discount with respect to goods or
services in exchange for advertising);

 

(vi) All programming contracts, affiliation agreements, retransmission consent
agreements and similar agreements between Seller and Third Parties set forth on
Schedule 2.1(d)(vi);

 

13



--------------------------------------------------------------------------------

(vii) All easements, rights of way and access with Third Parties used or held
for use in the System, including those set forth on Schedule 2.1(d)(vii);

 

(viii) Except as otherwise described in this Section 2.1(d), all of the
Contracts with Third Parties used or held for use in the Business identified on
Schedule 2.1(d)(viii) and all of the Permits identified on Schedule
2.1(d)(viii); and

 

(ix) All letters of intent and agreements under negotiation with potential
customers of the Business (including potential bulk customers), to the extent
consistent with Seller’s ordinary course of business.

 

Collectively, the items in clauses (i) through (ix) being the “Acquired
Contracts”.

 

(e) Acquired Records. All Acquired Records.

 

(f) Prepaid Assets. All Prepaid Expenses and all rights to deposits with Third
Parties, to the extent contemplated by Section 4.3(a).

 

(g) Assumed Liabilities. All rights relating to the Assumed Liabilities.

 

(h) Acquired Intellectual Property. All Acquired Intellectual Property.

 

(i) Intangibles. All rights under warranties from vendors and other Third
Parties, claims (excluding only those claims described in Section 2.2(b)),
causes of action, going-concern value, and goodwill, if any, owned, used or held
for use in the operation of the Business.

 

2.2 Excluded Assets. Notwithstanding anything contained in Section 2.1 hereof to
the contrary, the term “Excluded Assets” shall consist of the following
properties, assets and rights:

 

(a) Cash. Cash, cash equivalents owned by Seller (or its Affiliates),
certificates of deposit, bank or savings and loan accounts, U.S. government
securities, any other marketable securities of any kind or nature or notes
receivable, whether on hand, in banks or in other accounts.

 

(b) Claims. Claims or other rights against Third Parties relating to the
Business and arising out of transactions occurring prior to the Closing Time,
except to the extent such claims or rights relate to (i) Third-Party warranties
associated with the Acquired Assets, (ii) damage incurred by the Acquired Assets
or (iii) the Assumed Liabilities.

 

(c) Intellectual Property and Trademarks. Except for the Acquired Intellectual
Property, all Intellectual Property of Seller (excluding any Intellectual
Property included in the Acquired Records) and Trademarks of Seller or its
Affiliates (including any Excluded Marks) and any Third Party Intellectual
Property, Software and any rights or licenses in the foregoing.

 

14



--------------------------------------------------------------------------------

(d) Bonds and Insurance. Subject to Section 4.3(b), all of the bonds and
insurance policies furnished by Seller pursuant to the Franchise or other
Permit, authorization or agreement.

 

(e) Tax Refunds and Insurance Claims. Rights to any (i) Tax refunds or credits
for Tax periods (or portions thereof) ending on or prior to the Closing Date,
and (ii) insurance claims or rights to payment relating to such claims arising
with respect to the Acquired Assets on or before the Closing Date, except as
provided in Section 7.5 to the extent that such Acquired Assets were not
adequately repaired or replaced prior to the Closing Date.

 

(f) Corporate Documents. The charter, bylaws, minute books, corporate seal,
stock certificates, Tax Records, general ledger and other records relating to
the existence or governance of Seller in any jurisdiction and all records
relating to the Excluded Assets.

 

(g) Rights under Agreements. All rights of Seller and its Affiliates under this
Agreement, the Ancillary Agreements, and the certificates and other documents
delivered to Seller by Buyer in connection with the transactions contemplated by
this Agreement and the Ancillary Agreements, and all rights of Seller, its
Affiliates or any other Person under that certain Asset Purchase Agreement
between Seller and Verizon Media Ventures Inc. dated July 15, 2003 and all
documents and agreements executed or delivered in connection therewith, except
with respect to any such agreements as may be specifically enumerated in this
Agreement as Acquired Assets.

 

(h) Records of Sale. All records prepared in connection with the sale of the
System, including bids received from Third Parties and analyses relating to the
System.

 

(i) Excluded Liabilities. All rights related to the Excluded Liabilities.

 

(j) Programming Agreements. All of Seller’s programming contracts, affiliation
agreements, retransmission consent agreements and similar agreements with Third
Parties not listed on Schedule 2.1(d)(vi) (as such Schedule may be amended by
the Parties in accordance with its terms).

 

(k) Brand Phaseout License Agreement. All of Seller’s right and interest in and
to the Brand Phaseout License Agreement among Corporate Media Partners,
Ameritech Media Ventures, Inc. BellSouth Interactive Media Services, LLC,
Verizon Media Ventures, Inc., SNET Personal Vision, Inc. and Seller dated
December 1, 2003.

 

(l) Other Excluded Assets. (i) All assets that are located outside of the City
of Cerritos, California, which assets are generally described on Schedule
2.2(l), (ii) all other specifically identifiable tangible assets which are
listed on Schedule 2.2(l), and (iii) all Seller Benefit Plans (and any other
Employee Benefit Plans maintained or contributed to by Seller or any ERISA
Affiliate in respect of or for the benefit of Seller’s or any such ERISA
Affiliate’s employees) and any assets of any Seller Benefit Plan or any such
other Employee Benefit Plan.

 

15



--------------------------------------------------------------------------------

2.3 Third-Party Consents. Nothing in this Agreement shall be construed as an
attempt by Seller to transfer the Franchise, to assign any Contract or to
transfer any Permit to the extent that the Franchise or such Contract or Permit
is not assignable without the necessary consent, authorization or approval of
the other party or parties thereto (including any Governmental Entity). If the
Closing is consummated notwithstanding the absence of one or more Consents, at
such time as such Consent has been obtained, or any requisite filing or notice
has been made or delivered, as applicable, such Contract or Permit shall be
assigned or transferred to Buyer automatically without any other conveyance or
other action by Buyer.

 

ARTICLE III

 

Assumption of Liabilities

 

3.1 Assumption of Liabilities. Upon the terms and subject to the conditions of
this Agreement, Buyer shall assume, effective as of the Closing, and pay,
perform and discharge when due, only the following liabilities, responsibilities
and obligations relating to the Acquired Assets (other than the Excluded
Liabilities) (the “Assumed Liabilities”):

 

(a) Acquired Contracts. All of Seller’s liabilities, responsibilities and
obligations under the Acquired Contracts, except to the extent such liabilities
(x) relate to any period prior to the Closing Time and are not Current
Liabilities assumed pursuant to Section 3.1(b) or (y) are the result of any
breach or default of Seller thereunder.

 

(b) Current and Accrued Liabilities. All Current Liabilities, to the extent and
only up to the amount included in the calculation of Current Liabilities
pursuant to Section 4.3 and Section 4.4 and, for the avoidance of doubt,
excluding all liabilities, losses, expenses, damages, costs or other amounts
arising out of or relating to litigation pending, existing or threatened as of
the Closing Time, and any other contingent or unknown liability existing as of
the Closing Time.

 

(c) Operating Liabilities. All liabilities, responsibilities, obligations, costs
and expenses with respect to claims arising in any way with respect to or as a
result of the operation of the System if and only to the extent that they relate
to Buyer’s ownership of the Acquired Assets or arising out of its operation of
the Business, in each case, after the Closing Time, including, without
limitation, any and all franchise fees, copyright fees, Taxes or tort claims
arising out of the operation of the Business or the ownership of the
corresponding Acquired Assets, in each case, after the Closing Time (except for
Taxes, which shall be assumed for periods commencing after the Closing Date in
accordance with Section 14.5).

 

3.2 Excluded Liabilities. Except for the Assumed Liabilities identified in
Section 3.1, Buyer shall not assume and shall have no responsibility, obligation
or liability for, and Seller shall retain and shall pay, perform and discharge
when due, all liabilities, responsibilities and obligations of Seller or any
Affiliate of Seller or arising out of or relating to the System or the Business
of whatever kind or nature, whether presently in existence or arising hereafter,
known or unknown, contingent or otherwise (the “Excluded Liabilities”). For the
avoidance of doubt, the fact that any of the foregoing Excluded Liabilities are
set forth or described on a Schedule to this Agreement does not change their
status as Excluded Liabilities.

 

16



--------------------------------------------------------------------------------

ARTICLE IV

 

Consideration

 

4.1 Consideration. The total consideration to be paid by Buyer to Seller for the
Acquired Assets shall be (i) the payment to Seller of cash or by wire transfer
of immediately available funds in the amount of $10,000,000 (the “Purchase
Price”), subject to the adjustments required by Section 4.3 hereof, and (ii) the
assumption by Buyer of the Assumed Liabilities.

 

4.2 Deposit; Payment of Purchase Price; Post-Closing Escrow. Subject to the
satisfaction or waiver of the conditions set forth in Article X, Buyer shall pay
the Purchase Price as adjusted pursuant to Section 4.3, if applicable, to Seller
as follows:

 

(a) $500,000 of the Purchase Price will be paid by Buyer on the date hereof (or
on the next following business day, if the date hereof is not a business day) by
wire transfer of immediately available funds to an escrow account designated by
the Escrow Agent (the “Deposit”) to be held in escrow by the Escrow Agent for
the benefit of Seller against payment of the Purchase Price and as security for
the performance by Buyer of its obligations under this Agreement, as provided in
this Agreement and the Escrow Agreement. The Escrow Agent will hold the Deposit
and all interest, dividends and other amounts earned thereon in escrow and
invest the Deposit and all interest, dividends and other amounts earned thereon
in accordance with the Escrow Agreement. At Closing, the Deposit and interest
accrued thereon shall be transferred by the Escrow Agent as provided in Section
4.2(c) below.

 

(b) Subject to the satisfaction or waiver of the conditions set forth in Article
X, upon the Closing the amounts calculated pursuant to Section 4.2(b)(i) and
Section 4.2(b)(ii) below will be paid by Buyer to, and at the direction of,
Seller by wire transfer of immediately available funds, as follows:

 

(i) The Purchase Price, as adjusted pursuant to Section 4.3, less $1,000,000.00
shall be delivered to an account designated by Seller (Seller shall provide wire
transfer instructions to Buyer for such account no less than two (2) business
days prior to the Closing Date); and

 

(ii) $500,000.00 shall be delivered to the Escrow Agent, on behalf and at the
direction of Seller, to be held together with the funds transferred to an
account designated by the Escrow Agent pursuant to Section 4.2(c) below.

 

(c) Upon the consummation of the Closing, the Escrow Agent shall distribute to
Buyer all interest, dividends and other amounts earned on the Deposit prior to
the Closing Date, and the Escrow Agent, on behalf of Buyer and in partial
payment of the Purchase Price by Buyer to Seller, shall transfer, on behalf and
at the direction of Seller, the Deposit to a segregated account designated by
the Escrow Agent (such amount plus the amount to be delivered to the Escrow
Agent pursuant to Section 4.2(b)(ii), together with all interest, dividends and
other amounts earned that accrue thereon from the Closing Date through and until
the date upon which such escrowed funds are distributed in accordance with the
Escrow Agreement, the “Post-Closing Escrow”) to be held

 

17



--------------------------------------------------------------------------------

pursuant to the Escrow Agreement to secure for Buyer’s benefit the
indemnification obligations of Seller pursuant to this Agreement. Subject to the
Escrow Agreement, fifty percent (50%) of the Post-Closing Escrow (the “Initial
Escrow Amount”) shall be held for a period of six months after the Closing Date,
which period is subject to increase as provided for in the Escrow Agreement (the
“Initial Holdback Period”). Upon the expiration of the Initial Holdback Period,
Buyer and Seller shall deliver written notice to the Escrow Agent in accordance
with the terms of the Escrow Agreement regarding the disbursement and retention
of funds from the Initial Escrow Amount. Subject to the Escrow Agreement, the
remaining fifty percent (50%) of the Post-Closing Escrow (the “Final Escrow
Amount”) shall be held for a period of twelve months after the Closing Date,
which period is subject to increase as provided for in the Escrow Agreement (the
“Final Holdback Period”). Upon the expiration of the Final Holdback Period,
Buyer and Seller shall deliver written notice to the Escrow Agent in accordance
with the terms of the Escrow Agreement regarding the disbursement and retention
of funds from the Final Escrow Amount. From time to time and upon a joint
written notice from Buyer and Seller, the Escrow Agent shall disburse funds from
the Post-Closing Escrow to pay Buyer for indemnification claims timely made to
Seller and determined payable in accordance with Section 14.3 and Article XV
hereof, such disbursements to be made in accordance with the terms of the Escrow
Agreement.

 

4.3 Adjustments to Purchase Price. The Purchase Price will be adjusted as
follows:

 

(a) The Purchase Price shall be increased by an amount (if any) equal to the
sum, as of the Closing Time, of (i) the Accounts Receivable Settlement Amount,
(ii) Buyer’s prorated portion of all Prepaid Expense payments made to Third
Parties, and (iii) the amount of any monies that are on deposit with Third
Parties as security for Seller’s performance of the Acquired Contracts (which
such deposits, to the extent not replaced by undertakings of Buyer as
contemplated by Section 8.5 and 8.6, will be deemed Acquired Assets), in each
case to the extent such amounts will be treated as Acquired Assets (clause (i),
(ii) and (iii) collectively, the “Current Assets”).

 

(b) The Purchase Price shall be decreased by an amount (if any) equal to the
sum, as of the Closing Time, of the accrued and unpaid expenses, prepaid income
from customers of the Business, accounts payable and accrued current liabilities
that are incurred in the ordinary course, consistent with past practice (except,
in all cases, for Tax items which are governed by Article XIV hereof) and to the
extent such amounts will be treated as Assumed Liabilities (the “Current
Liabilities”).

 

(c) If the number of Equivalent Subscribers is less than 6,357 at the Closing
Time, then the Purchase Price (and the amount payable pursuant to Section
4.2(b)) shall be decreased by an amount equal to $1,547 multiplied by the
difference between the number of Equivalent Subscribers at the Closing Time and
6,357.

 

(d) The Purchase Price shall also be decreased by the amount of any Launch Fees,
which shall be prorated between Seller and Buyer as of the Closing Time on the
basis of the period to which such fees relate assuming such fees are earned
proportionately over the relevant term.

 

18



--------------------------------------------------------------------------------

(e) All values and amounts used to adjust the Purchase Price pursuant to this
Section 4.3 shall be determined in accordance with GAAP, to reflect the
principle that, except as qualified in this Section 4.3, all revenues and
refunds, and all costs, expenses and liabilities, attributable to the operation
of the System for any period prior to the Closing Time are for the account of
Seller, and all revenues and refunds, and all costs, expenses and liabilities
(other than Excluded Liabilities) attributable to the operation of the System
from and after the Closing Time are for the account of Buyer.

 

(f) Seller shall prepare and deliver to Buyer, at least ten business days prior
to the Closing Date, a statement (the “Estimate Statement”) showing in
reasonable detail the amount reasonably estimated by Seller, in good faith, to
be the net amount, if any, of the adjustments provided for in this Section 4.3.
The Purchase Price paid by Buyer shall be the estimated amount set forth in the
Estimate Statement and shall be adjusted after the Closing, if necessary,
pursuant to Section 4.4.

 

4.4 Final Adjustment Amount.

 

(a) Within 45 days after the Closing Date, Buyer shall prepare and deliver to
Seller a statement (the “Final Statement”), setting forth Buyer’s good faith
determination of the actual adjustment to the Purchase Price (the “Final
Adjustment Amount”). The Final Adjustment Amount in respect of the Purchase
Price shall be calculated in a manner consistent with the Pro Forma Working
Capital Statement as set forth on Schedule 5.5. Each of Seller and Buyer shall
provide the other Party with access during normal business hours to any books,
records, working papers or other information in its possession after the Closing
Date reasonably necessary or useful in the preparation of the Final Statement
and the calculation of the Final Adjustment Amount for the Purchase Price. The
Final Statement shall become final and binding upon all Parties hereto on the
16th day following delivery thereof (without counting such day of delivery) to
Seller unless Seller gives written notice of a good faith disagreement with the
Final Statement (a “Notice of Disagreement”) to Buyer prior to such date. Any
Notice of Disagreement shall specify in reasonable detail the nature of any
disagreement so asserted and relate solely to the review of the Final Statement
and the calculation of the Final Adjustment Amount.

 

(b) If a Notice of Disagreement is delivered by Seller as required pursuant to
Section 4.4(a), then the Final Statement shall become final and binding upon all
parties hereto on the earlier of (x) the date Seller and Buyer resolve in
writing any differences they may have with respect to all matters specified in
the Notice of Disagreement and (y) the date all disputed matters are finally
resolved in writing by KPMG, LLP, an independent public accounting firm (the
“Independent Accountants”). During the 30-day period following the delivery of a
Notice of Disagreement, Seller and Buyer shall seek in good faith to resolve any
differences which they may have with respect to any matter specified in the
Notice of Disagreement and each shall provide the other with reasonable access
to any books, records, working papers or other information reasonably necessary
or useful in the preparation or calculation of (i) the Final Adjustment Amount,
(ii) the Final Statement, or (iii) the Notice of Disagreement. At the end of
such 30-day period if there has been no resolution of the matters specified in
the Notice of Disagreement, Seller

 

19



--------------------------------------------------------------------------------

and Buyer shall make a written submission of any and all matters arising under
this Section 4.4 that remain in dispute to the Independent Accountants for
review and resolution. The Independent Accountants shall be KPMG, LLP or, if
such firm is unable or unwilling to act, such other nationally recognized
independent public accounting firm as shall be reasonably agreed upon by Seller
and Buyer. The Independent Accountants shall render a decision resolving the
matters submitted to the Independent Accountants within thirty (30) days
following submission thereto (or as soon thereafter as reasonably practicable).
All fees and expenses of the Independent Accountants incurred pursuant to this
Agreement shall be shared equally by Buyer and Seller.

 

(c) If as a result of any adjustments made pursuant to this Section 4.4, Buyer
is finally determined to owe any amount to Seller, Buyer shall within three
business days pay such amount to Seller, and if Seller is finally determined to
owe any amount to Buyer, Seller shall within three business days pay such amount
to Buyer. Any such payments shall be made by federal wire transfer of
immediately available funds to an account designated in writing by the Party
receiving payment and shall bear interest from the Closing Date at the rate of
6% per annum.

 

4.5 Allocation of the Purchase Price. Buyer and Seller agree, with respect to
the assets and liabilities to be acquired, sold and transferred hereunder, to
allocate the Purchase Price, Assumed Liabilities and other relevant items
(including, for example, adjustments to the Purchase Price) to individual assets
(including the Intellectual Property Agreement and the Seller’s Non-Compete
Agreement) or classes of assets for all purposes (including financial accounting
purposes and for all matters regarding Taxes and Tax Returns) in accordance with
the allocation schedule attached hereto as Schedule 4.5 (the “Agreed-Upon
Allocation”). Buyer and Seller (and their Affiliates) agree to use the
Agreed-Upon Allocation in preparing and filing all required forms under Section
1060 of the Code and all other Tax Returns, and neither Buyer nor Seller (nor
their Affiliates) will take any position before any Governmental Entity on any
Tax Return or in any judicial proceeding that is in any way inconsistent with
such Agreed-Upon Allocation unless otherwise required by Law. Each of Buyer and
Seller (and their Affiliates) shall notify the other within 15 business days if
it receives written notice that any Governmental Entity proposes any allocation
that is different from the Agreed-Upon Allocation.

 

ARTICLE V

 

Representations and Warranties of Seller

 

Seller represents and warrants to Buyer as follows:

 

5.1 Organization, Standing and Power. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Seller has the requisite power and authority to own, lease, use, operate and
transfer its properties, including the Acquired Assets, and to conduct the
Business as currently conducted. Seller is qualified or registered to do
business and is in good standing in the State of California, and this is the
only state in which the ownership of the System and the Acquired Assets or
operation of the Business makes such qualification necessary.

 

20



--------------------------------------------------------------------------------

5.2 Authority. Seller has all corporate power and authority necessary to execute
this Agreement and the Ancillary Agreements to which it is or will be a party
(the “Seller Ancillary Agreements”) and to consummate the transactions
contemplated thereby and by this Agreement. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby by Seller
have been duly authorized by all necessary corporate action, and the execution
and performance of the Seller Ancillary Agreements by Seller will be authorized
by all necessary corporate action prior to the Closing. This Agreement
constitutes, and upon execution of each of the Seller Ancillary Agreements such
agreements will constitute, valid and binding obligations of Seller, enforceable
against Seller in accordance with their respective terms, such enforcement
subject to bankruptcy, insolvency, reorganization, moratorium, or similar Laws
of general application affecting creditors’ rights and the application of
general principles of equity.

 

5.3 No Breach or Conflict. Except as set forth on Schedule 5.3 and subject to
the receipt of the Material Consents, neither the execution, delivery and
performance of this Agreement and the Seller Ancillary Agreements, nor the
consummation of the transactions contemplated hereby and thereby, will (a) cause
Seller to breach any Law or Court Order that is applicable to the System or the
Business and such breach would, individually or in the aggregate, result or
would reasonably be expected to result in a Material Adverse Effect, (b)
conflict with or result in a violation of Seller’s certificate of incorporation
or bylaws, (c) conflict with or result in a breach, termination, cancellation,
revocation or acceleration (with or without the giving of notice, the lapse of
time, or the happening of any further event or condition) of any right,
obligation or benefit of or under (i) any Material Acquired Contract, the
Franchise or any Material Permit or (ii) any Seller Benefit Plan that could
result in liability to Buyer, or (d) result in the creation of any Lien (other
than a Permitted Lien), or give to others any interest, rights or claims, in or
with respect to any of the Acquired Assets.

 

5.4 Material Consents. Schedule 5.4 contains a true, complete and correct list
of (i) all Consents required in respect of Material Acquired Contracts, and (ii)
all Consents required from Governmental Entities (collectively, the “Material
Consents”).

 

5.5 Accounts Receivable. All of the accounts receivable related to the Business
(including the Accounts Receivable set forth in the Pro Forma Working Capital
Statement, which is attached to Schedule 5.5) (a) are reflected and properly
recorded on the books and records of the Business, including the Financial
Statements; (b) represent sales actually made in the ordinary course of business
consistent with past practice for goods or services delivered or rendered in
bona fide arm’s-length transactions; (c) constitute to Seller’s Knowledge only
valid undisputed claims, (d) are not subject to any assertions of set-off,
reduction, counterclaim, claim or, to Seller’s Knowledge, dispute; (e) have not
been extended or rolled over in order to make them current; (f) are current
(except as set forth in the Aging Report provided to Buyer prior to entering
into this Agreement and any subsequent Aging Report delivered by Seller pursuant
to Section 7.7); and (g) are or will be represented by one or more invoices,
each of which has been generated in the ordinary course, and provides for
payment to be made, in the name of Seller. The Accounts Receivable data set
forth in the Aging Report provided to Buyer prior to entering into this
Agreement and the Pro Forma Working Capital Statement is true, complete and
correct in all material respects as of the date thereof and has been prepared
consistent with past practice.

 

21



--------------------------------------------------------------------------------

5.6 Tangible Assets. Except as set forth on Schedule 5.6, all of the tangible
Acquired Assets with a replacement value in excess of $1,000 individually or
$50,000 in the aggregate and that are used in the operation of the System are in
good operating condition and repair, normal wear and tear excepted, other than,
as of the Closing Date, obsolete assets no longer necessary for the operation of
the System, set top boxes that have become inoperable in the ordinary course of
business, or other assets that have been sold or disposed of in the ordinary
course of business; provided, however, Seller shall have obtained, as of the
Closing Date, suitable replacements for such sold or disposed of assets (it
being understood that any sold or disposed obsolete assets may be replaced with
like-kind obsolete assets) and shall maintain an inventory of operable set top
boxes, each as reasonably necessary or advisable for the continued operation of
the System as it is currently being operated. Except as set forth on Schedule
5.6, Seller has not received any written notice of a violation of any ordinance,
regulation or building, zoning or other similar Law with respect to such assets.
Seller has good and marketable title to (or, in the case of Acquired Assets that
are leased, valid leasehold interests in) the tangible Acquired Assets free and
clear of all Liens (including leases and licenses granted by Seller to a Third
Party) other than Permitted Liens; provided that no representation shall be
deemed given as of the Closing Date with respect to obsolete assets no longer
usable in the operation of the Business (including set top boxes that become
inoperable in the ordinary course of business) or other assets that have been
used and not replaced in the ordinary course of business or assets sold or
disposed of in the ordinary course of business. At Closing, the amount of
Permitted Liens (other than Liens for Taxes that are not yet due and payable or
that are being contested in good faith) shall not exceed $25,000 in the
aggregate.

 

5.7 Claims, Litigation and Disputes. There is no existing or pending claim,
litigation, challenge, action, charge, arbitration, legal proceeding, grievance
or investigation, before any arbitrator, mediator or Governmental Entity or, to
Seller’s Knowledge, are any of the foregoing threatened against Seller or the
System, which, if adversely determined, would or would reasonably be expected to
adversely affect (i) Seller’s (or any of its Affiliates’) ability to perform its
obligations hereunder or under the Seller Ancillary Agreements, (ii) the rights
granted under the Acquired Contracts, (iii) the financial condition or business
operations of the System or (iv) the ownership, use, maintenance or operation of
the Acquired Assets, including the System, or the conduct of the Business by
Seller or Buyer.

 

5.8 Acquired Contracts. Except as set forth on any applicable Schedule, Seller
has provided to Buyer true, complete and correct copies of all Acquired
Contracts (and any and all amendments or modifications thereof and related
correspondence) for which written copies exist or Seller has provided a
description of such Acquired Contract on the Schedules to the Agreement.
Schedule 5.8 sets forth a true, complete and correct list of all Material
Acquired Contracts. Each Material Acquired Contract is valid, binding upon
Seller and in full force and effect, and neither Seller nor, to Seller’s
Knowledge, any other party to any Material Acquired Contract is in material
breach thereof or default thereunder and there does not exist any event,
occurrence, condition, or act that, with or without the giving of notice, the
lapse of time, or the happening of any further event or condition, would become
a material breach or default by Seller under any Material Acquired Contract. As
of the date hereof neither Seller nor any Affiliate of Seller has received any
written notice of the intention of any party to terminate any Material Acquired
Contract and, to Seller’s Knowledge, except with respect to the passage of time
there is no reasonable basis for any such action to be taken by a Third Party
for cause. The term

 

22



--------------------------------------------------------------------------------

“Material Acquired Contracts” means the (a) the Bulk Agreements and Right of
Entry Agreements, (b) Seller’s programming agreements which constitute Acquired
Contracts pursuant to Section 2.1(d)(vi), (c) any other Acquired Contract that
provides for the payment of aggregate annual payments or other consideration
(including any penalties explicitly set forth in such Acquired Contract) over
the current term of such Acquired Contract to or from Seller in excess of
$12,000, (d) any other Acquired Contract, the term of which extends more than 12
months after the Closing Date, and (e) any Acquired Contract, the loss of which
would or would reasonably be expected to have a Material Adverse Effect.

 

5.9 Compliance with the Law.

 

(a) Except as disclosed on Schedule 5.9, neither the conduct of the Business as
it is currently conducted nor the operation of the System as it is currently
operated violates or infringes any Laws, any Court Orders or the Franchise
currently in effect, except as would not have or would not reasonably be
expected to have a Material Adverse Effect. Except as disclosed on Schedule 5.9,
Seller has not received any written notice of any violation or default by
Seller, the System or the Business of any Law, any Court Order or the Franchise
applicable to the operation of the Business as it is currently conducted or the
System as it is currently operated. Except as disclosed on Schedule 5.9, no
Person or Governmental Entity has alleged any violation, and no event or
circumstance has occurred since the Acquisition Date that with notice, lapse of
time or both would constitute a violation or event of default thereunder.
Schedule 5.9 sets forth the true, complete and correct 2004 Basic Signal Leakage
Performance Report (FCC Form 320), which contains Seller’s cumulative leakage
index audit for the System as required under FCC Rule 76.611. The System is in
compliance with all the signal leakage criteria prescribed by the FCC for each
relevant reporting period.

 

(b) Seller has delivered to Buyer true, complete and correct copies of (i) all
FCC rate forms filed by Seller with respect to the System, (ii) all other FCC
forms filed by Seller with respect to the System and (iii) all correspondence by
Seller with any Governmental Entity relating to rate regulation generally or
specific rates charged to subscribers with respect to the System, including
copies of any complaints filed with the FCC with respect to any rates charged to
subscribers of the System, and any other documentation supporting an exemption
from the rate regulation provisions of the Cable Act claimed by Seller with
respect to any of the System. Schedule 5.9 sets forth a list of (a) all pending
complaints with respect to any rates which have been filed by Seller with the
FCC for the System and (b) any Franchising Authority that has filed FCC Form 328
for certification to regulate any of the rates of the System. Seller has
received no notice from any Governmental Entity with respect to an intention to
enforce customer service standards pursuant to the Cable Act, and Seller has not
agreed with any Governmental Entity to establish customer service standards that
exceed the FCC standards promulgated pursuant to the Cable Act. Except as set
forth on Schedule 5.9, the System has been conducted and at Closing will be
conducted in accordance with the Cable Act and the rules and regulations of the
FCC promulgated thereunder. Seller has timely submitted to the FCC all required
filings, including cable television registration statements, annual reports,
employment reports and aeronautical frequency usage notices.

 

23



--------------------------------------------------------------------------------

(c) Seller has delivered to Buyer true, complete and correct copies of all
current reports and filings for the reporting periods beginning with that
reporting period which included the Acquisition Date, that have been made or
filed by Seller pursuant to the Copyright Act and the rules and regulations of
the U.S. Copyright Office with respect to the System, and, regarding those
reports and filings to be made or filed by Seller with the U.S. Copyright Office
with respect to the System between the date of this Agreement and the Closing,
Seller will deliver the same to Buyer promptly after filing. Since the
Acquisition Date, Seller has timely filed all semi-annual statements of account
and paid all compulsory licensing fees required by the Copyright Act and the
rules and regulations of the United States Copyright Office, with respect to the
System.

 

5.10 Taxes, Fees and Utilities. Except as disclosed on Schedule 5.10, and with
regard to the System and the Acquired Assets:

 

(a) (i) all Tax Returns required to be filed by Seller prior to the Closing Date
have or will have been timely filed, all such Tax Returns were or will be true,
complete and correct in all respects when filed, and all Taxes due and payable
have been or will be paid by Seller when required by applicable Law, except, in
any case, as would not have or would not reasonably be expected to have a
Material Adverse Effect, (ii) there are no Tax Liens upon any of the Acquired
Assets except for Permitted Liens, (iii) Seller is not a “foreign person” within
the meaning of Section 1445(b)(2) of the Code, (iv) none of the Acquired Assets
is “tax exempt use property” within the meaning of Section 168(h) of the Code,
(v) none of the Acquired Assets is subject to a lease made pursuant to Section
168(f)(8) of the Internal Revenue Code of 1954, and (vi) no claim has ever been
made by a taxing authority in a jurisdiction where Seller does not currently
file Tax Returns that Seller is or may be subject to taxation by such
jurisdiction in respect of the income, assets or operation of the Business. No
portion of any Tax Return that relates to the Acquired Assets or the operation
of the Business has been the subject of any audit, action, suit, proceeding,
claim or examination by any governmental authority, and no such audit, action,
suit, proceeding, claim, deficiency or assessment is pending or, to the Seller’s
Knowledge, threatened. Seller is not currently the beneficiary of any extension
of time within which to file any Tax Return, and Seller has not waived any
statute of limitation with respect to any Tax or agreed to any extension of time
with respect to a Tax assessment, or deficiency. Seller has withheld and paid
all Taxes required to have been withheld and paid in connection with amounts
paid or owing to any employee, stockholder, independent contractor, creditor, or
other Third Party.

 

(b) Seller has paid in full any and all franchise fees and material license
fees, business permit costs, unemployment and worker’s compensation insurance
contributions and utility bills required to be paid.

 

5.11 Franchises and Permits.

 

(a) Schedule 5.11(a) contains a description of the Franchise and a true,
complete and correct list of all Material Permits required to operate the
Business as it is operated on the date hereof and as would reasonably be
expected to be required as of the Closing Time. Seller has delivered to Buyer a
true, complete and correct copy of the

 

24



--------------------------------------------------------------------------------

Franchise and each Material Permit. Except as set forth on Schedule 5.11(a) or
contained in the Franchise, neither the Franchise nor any Material Permit is
subject to any conditions or restrictions other than such as may exist by virtue
of acts of the United States Congress, the rules and regulations of federal
regulatory agencies or laws and rules adopted by the various local governing
authorities of the jurisdiction in which the System is located. Other than
orders, actions, proceedings or investigations generally applicable to the cable
television industry in the United States or in the State of California, there
are no proceedings pending which would materially and adversely affect the
validity of the Franchise, any Material Permit or the terms and provisions
thereof. Except as disclosed on Schedule 5.11(a) and Schedule 5.11(b), (i) the
System and the other Acquired Assets are being operated and the Business is
being conducted, in compliance with the Franchise and all Material Permits in
all material respects, (ii) neither Seller nor any of its Affiliates has
received any written notice from the Franchising Authority threatening any
enforcement action with respect to the Franchise, stating that the System is in
noncompliance with the terms of the Franchise or stating that the Franchise will
not be renewed, (iii) neither Seller nor any of its Affiliates has received any
written notice threatening any enforcement action with respect to any Material
Permit, stating that the System is in noncompliance with the terms of such
Material Permit or stating that such Material Permit will not be renewed, (iv)
the Franchising Authority currently has no right to purchase the System or any
portion thereof, (v) the Franchise is not, to Seller’s Knowledge, under
consideration to be revoked or adversely modified in any material respect and
(vi) there are no undisclosed material obligations with respect to the Franchise
or any Material Permit, other than those set forth in the Franchise or such
Material Permit.

 

(b) Except as set forth on Schedule 5.11(b), (i) Seller holds the Franchise and
all Material Permits necessary to operate the System in the manner in which it
is operated on the date hereof and (ii) the Franchise and the Material Permits
are valid, binding and enforceable in accordance with their respective terms or,
solely with respect to the Manhole Access Agreement, by operation of Law.

 

5.12 Financial Statements.

 

(a) Schedule 5.12(a) sets forth true, complete and correct copies of the
unaudited balance sheets and statements of operations of the System as of and
for the year ended December 31, 2004 (the “Financial Statements”). The Financial
Statements (i) were prepared from the consolidated books and records of account
of Seller, which books and records of account have been prepared in accordance
with GAAP and are kept in the normal course of business, and (ii) were prepared
in good faith using reasonable assumptions but excluding all allocations for
accounting, legal, marketing overhead and other corporate overhead. Except as
disclosed on Schedule 5.12(a), the Financial Statements fairly and accurately
reflect in all material respects the financial position, results of operations,
income and cash flows of the System as of such dates and for the periods then
ended.

 

(b) Except as disclosed in the Financial Statements or except for liabilities
and obligations incurred in the ordinary course of business since December 31,
2004, the

 

25



--------------------------------------------------------------------------------

System and the Business do not have any material undisclosed liability or
obligation, whether accrued, absolute, fixed or contingent, which would become
Assumed Liabilities pursuant to Section 3.1.

 

5.13 Employees and Related Matters.

 

(a) Schedule 5.13(a) sets forth a true, complete and correct list of all
Employee Benefit Plans maintained or contributed to by Seller or any ERISA
Affiliate in respect of or for the benefit of Employees (the “Seller Benefit
Plans”). Seller has made available to Buyer true, complete and correct copies of
the current Seller Benefit Plan documents, summary plan descriptions and all
related documents.

 

(i) Each Seller Benefit Plan has been maintained and operated in all material
respects in compliance with applicable Law, including the Code and ERISA, and in
accordance with the terms of such plan. Each Seller Benefit Plan intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the Internal Revenue Service (or an application for such a letter is
pending or will be filed within the applicable remedial amendment period).

 

(ii) No Seller Benefit Plan is (A) a multiemployer plan, as defined in Section
3(37) of ERISA or (B) a multiple employer plan subject to Sections 4063 or 4064
of ERISA.

 

(iii) All contributions (including all employer contributions and employee
salary reduction contributions) required to have been made under any of the
Seller Benefit Plans or by Law (without regard to any waivers granted under
Section 412 of the Code) to any funds or trusts established thereunder or in
connection therewith have been made by the due date thereof (including any valid
extension), and all contributions for any period ending on or before the Closing
Date which are not yet due will be paid by the required due date. No accumulated
funding deficiencies (whether or not waived) exist in any Seller Benefit Plan
subject to Section 412 of the Code or Section 302 of ERISA. Neither Seller nor
any ERISA Affiliate thereof has provided, or is required to provide, security to
any Seller Benefit Plan under Section 401(a)(29) of the Code.

 

(iv) No event has occurred nor shall any event occur as a result of the
transactions contemplated by this Agreement which will result in the imposition
upon Buyer or any Affiliates of Buyer of any liability directly or indirectly
attributable to or relating to the Seller Benefit Plans or any other Employee
Benefit Plan maintained or sponsored by, or contributed to by, Seller or any
ERISA Affiliate thereof.

 

(v) No liability under Subtitle C or D of Title IV of ERISA has been or is
expected to be incurred by Seller or any ERISA Affiliate thereof with respect to
any ongoing, frozen or terminated “single-employer plan”, within the meaning of
Section 4001(a)(15) of ERISA, currently or formerly maintained by Seller or an
ERISA Affiliate thereof for the Business. No notice of a “reportable event”,

 

26



--------------------------------------------------------------------------------

within the meaning of Section 4043 of ERISA for which the 30-day reporting
requirement has not been waived or extended, other than pursuant to PBGC
Regulation Section 4043.66, has been required to be filed for any Seller Benefit
Plan within the four-month period ending on the date hereof or will be required
to be filed in connection with the transactions contemplated by this Agreement.
Neither Seller nor any ERISA Affiliate thereof, when operating the Business, has
engaged in a transaction described in Section 4069 of ERISA.

 

(vi) Neither Seller nor any ERISA Affiliate has any direct or indirect liability
with respect to any misclassification of any individual as an independent
contractor rather than as an employee of Seller or such ERISA Affiliate, or with
respect to any employee of Seller or such ERISA Affiliate leased from another
employer, in each case in respect of the System.

 

(vii) Neither the execution, delivery or performance of this Agreement nor the
consummation of the transactions contemplated herein will (i) result in any
payment becoming due or increase the compensation due to any Employee; (ii)
increase any benefits due to any Employee; or (iii) result in the acceleration
of the time of payment or vesting of any such compensation or benefits.

 

(b) There are no pending actions, claims or lawsuits which have been asserted or
instituted against the Seller Benefit Plans, the assets of any of the trusts
under such plans or the plan sponsor or the plan administrator, or against any
fiduciary of the Seller Benefit Plans with respect to the operation of such
plans (other than routine benefit claims), nor to Seller’s Knowledge are there
any facts which could form the basis for any such claim or lawsuit.

 

(c) There are no collective bargaining agreements currently in effect with
respect to Seller, the System or the Business. None of the Employees is
represented by a labor union or labor organization. Neither Seller nor any
Affiliate thereof is subject or is a party to any collective bargaining
agreement covering any Employee. There are no labor strikes, picketing,
handbilling, disputes, grievances, arbitrations, slowdowns, work stoppages or
lockouts currently pending or, to Seller’s Knowledge, threatened by or with
respect to any Employees. Since the Acquisition Date, there have not been any
labor union organizational campaigns by or directed at any Employees. There is
no unfair practice complaint pending with respect to any Employees or, to
Seller’s Knowledge, threatened before the National Labor Relations Board or any
other Governmental Entity. There is no grievance arising under any collective
bargaining agreement pending against or involving Seller or its Affiliates with
respect to any Employees. To Seller’s Knowledge no representation petition with
respect to any Employee has been filed with the National Labor Relations Board.
Seller has not experienced any primary work stoppage.

 

(d) Schedule 5.13(d) contains a true, complete and correct list of (i) all of
Employees and their salary or wage rate and bonus and other monetary
compensation as of March 15, 2005 (including an indication as to whether any
such Employee is on leave) and (ii) all independent contractors (other than
independent contractors who have only worked in West Point, Georgia) who
performed services for the Business for the three months ended March 15, 2005.

 

27



--------------------------------------------------------------------------------

(e) Except as set forth on Schedule 5.13(e), (i) there is no employment or
employment related agreement with any Employee and none is being negotiated,
(ii) there is no existing, or to Seller’s Knowledge, threatened litigation
involving any Employee, (iii) there is no existing, or to Seller’s Knowledge,
threatened charge involving any Employee filed with any Governmental Entity,
(iv) there is no existing, or to Seller’s Knowledge, threatened internal charge,
claim, action, suit, complaint, arbitration, inquiry, proceeding or
investigation involving any Employee and (v) neither Seller nor any Affiliate
thereof is a party to, or otherwise bound by, any consent decree with, or
citation by, any Governmental Entity relating to any Employee or any employment
practice.

 

5.14 Environmental Matters. Seller’s operation of the Business, including on the
Leased Real Property, has been and is currently being conducted in full
compliance with (i) all Environmental Laws and (ii) all environmental, health
and safety Permits required under all applicable Environmental Laws to conduct
the Business as it is being conducted, except for any noncompliance that has not
had, would not have, or would not reasonably be expected to have, a Material
Adverse Effect. All such Permits are in full force and effect. Since the
Acquisition Date: (i) no notice, notification, demand, request for information,
citation, summons or order has been issued with respect to the Business or its
assets or operations; (ii) no written complaint has been filed; (iii) no
material penalty has been assessed; and (iv) to Seller’s Knowledge, no
investigation or review is pending or threatened by any Governmental Entity with
respect to any alleged failure to have any environmental, health or safety
Permit required under any applicable Environmental Law, in each case, in
connection with the operation of the Business.

 

5.15 Brokerage Fees. Except for DH Capital, LLC, whose fee will be paid by
Seller pursuant to a separate agreement, no Person or other entity acting on
behalf of Seller is entitled to any brokerage or finder’s fee or commission in
connection with the transactions contemplated by this Agreement.

 

5.16 Exclusive Dealing. Neither Seller nor any of its Affiliates is a party to
any currently effective agreement involving, directly or indirectly, the sale or
transfer of any securities issued by Seller, the Acquired Assets (other than
Inventory in the ordinary course), or the System to any Person other than Buyer.

 

5.17 Title to and Condition of Real Property.

 

(a) Seller does not own any fee title in any real property used or held for use
in the Business.

 

(b) As to all of the Leased Real Property, Seller holds a valid leasehold
interest in such property, not subject or subordinate to any Lien (including
reservations, rights of way, possibilities of reverter, encroachments,
easements, rights of entry, restrictive covenants, leases and licenses, in each
case that materially interfere with Seller’s use of the Leased Real Property),
except for Permitted Liens.

 

28



--------------------------------------------------------------------------------

(c) Schedule 5.17(c) sets forth a true, complete and correct list of all the
Leased Real Property and the parties to each of the Leases. To Seller’s
Knowledge, all of the Leased Real Property is zoned so as to permit the current
use of such property, and Seller has received no notice of the violation of any
zoning or land use requirement. To Seller’s Knowledge, all buildings,
improvements (and the structural elements and mechanical systems thereof),
fixtures, machinery, equipment and systems that are a part of, or located on,
any portion of the Leased Real Property that Seller occupies or uses are in good
condition and repair and in good working order, ordinary wear and tear excepted,
and except, in each case, where a failure to be in such condition would not
reasonably be expected to be material to the operation of the System, assuming
Buyer continues to conduct the business and operation of the System as currently
conducted. Seller has a valid and legally created right of ingress and egress
pursuant to a written agreement or instrument with respect to each parcel of
Leased Real Property.

 

(d) Seller has delivered to Buyer true, complete and correct copies of all
Leases (including any and all amendments or modifications).

 

(e) Seller is in compliance in all respects with the easements on the Leased
Real Property, and to Seller’s Knowledge, no event or circumstance has occurred
that with notice, lapse of time, or both would constitute an event of default
thereunder by Seller, in each case except for any noncompliance or default,
individually or in the aggregate, that has not had and would not, or would not
reasonably be expected to, have a Material Adverse Effect.

 

5.18 Intellectual Property and Trademarks.

 

(a) Seller has not received any written notice that it has infringed any rights
with respect to the Intellectual Property or Trademarks of any Third Party as a
result of Seller’s conduct of the Business, and there is no reasonable basis for
any claim of infringement, except for a claim that would not have or would not
reasonably be expected to have a Material Adverse Effect. To Seller’s Knowledge,
Schedule 5.18 sets forth a list of the Software (other than microcode embedded
in Equipment) used in the Business as it is conducted on the date hereof.

 

(b) Seller owns or otherwise possesses all rights necessary to transfer all its
rights in and to the Acquired Intellectual Property. The Acquired Intellectual
Property, the Third Party Intellectual Property and the Excluded Marks are all
of the Intellectual Property used by Seller to conduct the Business.

 

(c) To Seller’s Knowledge, no Person is misappropriating, violating or
infringing upon, or has violated or infringed upon, any of the Acquired
Intellectual Property not owned by a Third Party.

 

(d) Seller has one or more privacy policies governing the collection and use of
information by Seller and its Affiliates, including Customer Proprietary
Information. To Seller’s Knowledge, Seller has not collected or used any such
information, including any Customer Proprietary Information, in any manner in
violation of any such privacy policies.

 

29



--------------------------------------------------------------------------------

5.19 System.

 

(a) Schedule 5.19(a) sets forth a true, correct and complete statement, to
Seller’s Knowledge, as of the date set forth in said Schedule, of the following
information with respect to the System:

 

(i) the approximate number of route miles included in the Acquired Assets and
served by the System’s headend;

 

(ii) the approximate number of Homes Passed;

 

(iii) the applicable MHz capacity and the channel capacity of the System;

 

(iv) the number of Equivalent Subscribers served by the System by subscriber
type; and

 

(v) the architecture for the System.

 

(b) Schedule 5.19(b) sets forth a complete and accurate description of the
following information relating to the System, as of the date of this Agreement:

 

(i) (A) a description of the Broadcast Basic Service, Expanded Basic Service,
pay TV and a la carte services available from the System, (B) a rate code table
showing all rate codes including retail rates and discounts as of February 28,
2005, (C) retail rate cards for February 28, 2005, and (D) subscriber counts by
tier of service for February 28, 2005; and

 

(ii) the stations and signals carried by the System, the channel position of
each such signal and station and all FCC aeronautical frequencies utilized by
the System.

 

The System is capable of providing all channels, stations and signals reflected
as being carried on the System on

Schedule 5.19(b).

 

(c) Franchise and Conduit Fees. Except for regularly scheduled franchise fees
that have accrued under the Franchise, which fees have been computed in
accordance therewith and timely paid in full, there are no franchise fees
payable with respect to the Franchise. Except as provided in the Manhole Access
Agreement, there are no fees payable with respect to any conduit agreement.
Neither Seller nor any Affiliate of Seller has been notified in writing by any
Governmental Entity or other Person regarding any material adjustment to the
amount of franchise fees to be paid by Seller to such Governmental Entity or
third party.

 

(d) Request for Signal Carriage. Neither Seller nor any Affiliate of Seller has
received any FCC order since the Acquisition Date requiring the System to carry
a television broadcast signal or to terminate carriage of a television broadcast
signal and, to Seller’s Knowledge, no television broadcast station has
complained to Seller or filed a written complaint with the FCC since the
Acquisition Date claiming that Seller carried or refused to carry a television
broadcast signal in violation of the requirements of the FCC’s mandatory
broadcast signal carriage rules.

 

30



--------------------------------------------------------------------------------

(e) Commitments. Except as described on Schedule 5.19(e), (i) there are no
unfulfilled binding material commitments for capital improvements obligated to
be made in connection with the System, (ii) no commitment to the Franchising
Authority or any other Governmental Entity has been made to maintain a local
office in any location and (iii) no commitment has been made to the Franchising
Authority or any other Governmental Entity to pay franchise fees or other
amounts to any such authority after the date hereof in excess of the amounts set
forth in the Franchise.

 

(f) Conduit. The Manhole Access Agreement, which provides for the means of
access to the System’s conduit, is the only conduit access agreement used in the
Business or needed to conduct the Business as conducted on the date hereof. All
of the conduit in which any underground coaxial cable used to serve customers of
the System on the date hereof and on the Closing Date is located is owned by
Seller and included in the Acquired Assets. To Seller’s Knowledge, all
underground coaxial cable used in the operation of the System to serve customers
on the date hereof and on the Closing Date is located within such conduit
(except for “drops” that are direct-buried and except for other non-material
portions of such coaxial cable). Neither Seller nor, to Seller’s Knowledge, any
other Person, has granted a Third Party any right to use such conduit.

 

5.20 Conduct of Business in Ordinary Course of Business. Except as disclosed on
Schedule 5.20, since December 31, 2004, Seller has conducted the Business in the
ordinary course of business consistent with Seller’s past practice, and has not
(i) made any material increase in compensation payable or to become payable, or
benefits provided or to become provided, to any of the Employees, or any
material change in personnel policies, insurance benefits or other compensation
arrangements affecting the Employees, in each case other than in the ordinary
course of business, (ii) made any sale, assignment, lease or other transfer of,
or incurred any indebtedness or Lien including leases and licenses granted by
Seller to a Third Party (other than a Permitted Lien) with respect to, any of
the Acquired Assets (other than Inventory used, sold or destroyed in the
ordinary course of business), other than obsolete assets no longer usable in the
operation of the Business or other assets sold or disposed of in the ordinary
course of business with suitable replacements being obtained therefor as
reasonably necessary or advisable for the continued operation of the Business,
or (iii) made any offers to existing or prospective customers inconsistent with
the disclosure set forth on Schedule 5.19(b).

 

5.21 Letters of Credit, Bonds, Etc.. There are no letters of credit or
franchise, construction, fidelity, performance, surety or other bonds, or
guarantees in lieu of bonds, posted or required to be posted by Seller or its
Affiliates in connection with the operation of the Business.

 

5.22 No Material Adverse Effect. Since December 31, 2004, there has not been any
event or circumstance, individually or in the aggregate, which has had, or would
or would reasonably be expected to have, a Material Adverse Effect.

 

31



--------------------------------------------------------------------------------

5.23 Condition and Suitability of Assets. Except for the Franchise, the Excluded
Assets and the Employees, the Acquired Assets constitute all of the properties,
rights, interests and assets necessary to permit Buyer to conduct the Business
and operate the System in the same manner as the Business is being conducted and
the System is being operated on the date hereof and at the Closing Date.

 

5.24 Disclaimer. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS, OR IN INSTRUMENTS OR CERTIFICATES
DELIVERED BY SELLER AT THE CLOSING, NEITHER SELLER NOR ANY OF ITS AFFILIATES
MAKES ANY OTHER EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WITH RESPECT TO
THE BUSINESS, THE ACQUIRED ASSETS OR OTHERWISE WITH RESPECT TO ANY OTHER
INFORMATION PROVIDED TO BUYER, WHETHER ON BEHALF OF SELLER OR ITS AFFILIATES,
INCLUDING AS TO (A) MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR USE OR
PURPOSE, (B) THE OPERATION OF THE BUSINESS BY BUYER AFTER THE CLOSING IN ANY
MANNER, OR (C) THE PROBABLE SUCCESS OR PROFITABILITY OF THE OWNERSHIP, USE OR
OPERATION OF THE ACQUIRED ASSETS BY BUYER AFTER THE CLOSING. Neither Seller nor
any other Person will have or be subject to any liability or indemnification
obligation to Buyer or any other Person resulting from the distribution to
Buyer, or Buyer’s use of, any such information, including the Offering
Memorandum dated January, 2005 prepared by DH Capital, LLC relating to the
Business and any information, document or material made available to Buyer in
“data rooms,” management presentations, functional “break out” discussions, site
visits, responses to questions submitted by or on behalf of Buyer, whether
orally or in writing, or in any other form in expectation of the transactions
contemplated by this Agreement.

 

ARTICLE VI

 

Representations and Warranties of Buyer

 

Buyer represents and warrants to Seller as follows:

 

6.1 Organization, Standing and Power. Buyer is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Delaware, has the requisite power and authority to conduct its business as
currently conducted and as contemplated by this Agreement, and to own, lease,
operate or hold the Acquired Assets. Buyer is duly qualified or registered and
in good standing in the States of Washington and California, which states are
the only states in which the character of the properties owned or leased by
Buyer makes such qualification necessary.

 

6.2 Authority. Buyer has all requisite power and authority necessary to execute
this Agreement and the Ancillary Agreements to which it is or will be a party
(the “Buyer Ancillary Agreements”) and to consummate the transactions
contemplated thereby and by this Agreement. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary limited liability company action of Buyer, and
the execution and performance of the Buyer Ancillary Agreements will be
authorized by all necessary limited liability company action of Buyer prior to
Closing. This

 

32



--------------------------------------------------------------------------------

Agreement constitutes, and upon execution each of the Buyer Ancillary Agreements
such agreements will constitute, valid and binding obligations of Buyer,
enforceable against Buyer in accordance with their respective terms, such
enforcement subject to bankruptcy, insolvency, reorganization, moratorium, or
similar Laws of general application affecting creditors’ rights and the
application of general principles of equity.

 

6.3 No Breach or Conflict. The execution, delivery and performance of this
Agreement and the Buyer Ancillary Agreements and consummation of the
transactions contemplated thereby and by this Agreement will not (a) cause Buyer
to breach any Law or Court Order, (b) conflict with or result in a violation of
the certificate of formation or limited liability company agreement (or similar
organizational and governing documents) of Buyer, or (c) conflict with or result
in a material breach of any of the terms, conditions or provisions of any
material Contract or material Permit to which Buyer is a party or by which it
may be bound, or constitute a default thereunder.

 

6.4 Third-Party Consents. Subject to obtaining any such consent, each Person
whose consent to the execution, delivery or performance of this Agreement and
the Ancillary Agreements by Buyer is legally or contractually required has been
or will be obtained prior to Closing.

 

6.5 Claims, Litigation and Disputes. Except for actions, proceedings or
investigations affecting the cable television industry in general, there is no
claim or litigation or investigative proceeding pending or, to the knowledge of
Buyer, threatened against Buyer which would materially affect Buyer’s ability to
perform its obligations hereunder and under the Ancillary Agreements.

 

6.6 Financing. Buyer has adequate financing from cash on hand or sufficient
borrowing capacity to enable it to fulfill its obligations under this Agreement
and the Ancillary Agreements. Buyer will have sufficient financial resources to
operate the System after the Closing Time.

 

6.7 Brokerage Fees. No Person or other entity acting on behalf of Buyer is
entitled to any brokerage or finder’s fee or commission in connection with the
transactions contemplated by this Agreement or the Ancillary Agreements.

 

6.8 Qualification. Buyer believes that it will qualify as an owner or
transferee, as applicable, of the Franchise and the Permits listed on Schedule
5.11(a) that are to be assigned to Buyer pursuant to this Agreement; provided,
however, that nothing in this Section 6.8 shall be construed as a representation
or warranty that the ownership or transfer, as applicable, of the Franchise or
any such Permit will actually be approved by the Franchising Authority or any
other Governmental Entity.

 

6.9 Buyer’s Investigation. Buyer represents that it is a sophisticated entity
that was advised by knowledgeable counsel and financial advisors and hereby
acknowledges that it has conducted an investigation of the physical plant of the
System which investigation included evaluation of the condition and performance
of such physical plant. Buyer acknowledges that Seller makes no warranty,
express or implied, as to the condition of the Acquired Assets except as
expressly set forth in (i) this Agreement, (ii) the Ancillary Agreements or
(iii) the instruments

 

33



--------------------------------------------------------------------------------

or certificates delivered by Seller at the Closing. Buyer has not relied upon,
and Seller shall not be liable for or bound in any manner by, any express or
implied verbal or written information, warranties, guarantees, promises,
statements, inducements, representations or opinions pertaining to the System or
the Acquired Assets, except as may be contained in this Agreement, the Ancillary
Agreements and the instruments and certificates delivered by Seller at the
Closing. This representation shall not limit or otherwise affect any of the
representations or warranties made by Seller in this Agreement.

 

ARTICLE VII

 

Covenants of Seller

 

Except and to the extent Buyer may otherwise permit in writing, Seller covenants
and agrees as follows:

 

7.1 Access. Between the date of this Agreement and the Closing, Seller shall
give to Buyer, its officers, agents, employees, counsel, accountants, engineers
and other representatives, reasonable access to the premises and books and
records relating to the System and, to the extent permitted by Law, cause
Seller’s employees to furnish to Buyer such information related to the System as
Buyer shall from time to time reasonably request for the purposes of preparing
for the transition of the System to Buyer or any other reasonable purpose
relating to the transactions contemplated by this Agreement; provided, however,
that any such investigation shall be conducted (a) during normal business hours
and (b) in such a manner as not to interfere with the operation of the System.
Notwithstanding the foregoing, (i) no environmental sampling or other testing
may be performed without Seller’s prior written consent, which consent will not
be unreasonably withheld, delayed or conditioned, and (ii) Buyer will not
contact any employee, customer or supplier of Seller with respect to this
Agreement without the prior written consent of Seller, which consent will not be
unreasonably withheld, delayed or conditioned. Buyer acknowledges that any
information made available to Buyer pursuant to this Section 7.1 is subject to
the terms of the Non-Disclosure Agreement and Section 8.3.

 

7.2 Conduct of Business Pending Closing. Except as contemplated on Schedule 7.2,
until the Closing, Seller shall continue to operate the System and conduct the
Business in the ordinary course of business, consistent with past practice or in
accordance with the current operating budget for the Business (as disclosed to
Buyer). Seller shall use commercially reasonable efforts to preserve a business
relationship with the customers of the Business, Governmental Entities,
employees and others having business relations with Seller in connection with
the System. Without limiting the generality of the foregoing, Seller shall:

 

(a) Use, preserve and maintain the System and the other Acquired Assets on a
basis consistent with past practice and keep the Acquired Assets, in all
material respects, in good working condition, ordinary wear and tear excepted;

 

(b) Continue to maintain the insurance covering the Acquired Assets in effect as
of the date of this Agreement;

 

(c) Pay all debts and obligations incurred by it in the operation of the System
in the ordinary course of business consistent with past practice;

 

34



--------------------------------------------------------------------------------

(d) Not commit any act or omit to do any act, nor permit any act or omission to
act, which effectuates or may cause an amendment to, or a breach or termination
of (excluding any expiration due to the passage of time, in which case Seller
shall consult with Buyer and, on Buyer’s reasonable request, Seller shall use
its commercially reasonable efforts to extend the term of any such agreement on
terms and conditions reasonably acceptable to Buyer), any of the Material
Acquired Contracts; provided that anything in this Agreement notwithstanding,
Seller shall be allowed to review, modify and enter into programming agreements
(other than retransmission consent agreements for the carriage of broadcast
television station signals) in the ordinary course of business; provided further
that anything in this Agreement notwithstanding, prior to entering into any
Contract that would be a Material Acquired Contract hereunder if it were in
existence on the date hereof, Seller shall consult with Buyer in advance and
provide Buyer with reasonably sufficient time under the circumstances to provide
input as to the substance of such Contract, and, in the event that Seller elects
to enter into any such Contract that Buyer does not believe (and Buyer has
informed Seller prior to Seller’s execution thereof that Buyer does not believe)
to be in the best interests of the Business, then nothing herein shall prohibit
Seller from entering into such Contract, but Seller shall use commercially
reasonable efforts to enter into such Contract on a month-to-month basis;

 

(e) Maintain the books, accounts and records with respect to the Acquired Assets
and the System in the usual manner and on a basis consistent with past practice
and maintain its accounting practices and policies and the application thereof
(except as may be required in accordance with GAAP (but excluding allocations
for accounting, legal, marketing overhead and other corporate overhead);

 

(f) Not enter into any agreement or agreements (or discussions regarding any
such agreement) for the sale of any of the Acquired Assets, except for sales of
Equipment provided that any item of Equipment sold shall be replaced with an
item of Equipment of like value and quality;

 

(g) Not decrease any of the rates for customers of the Business; provided,
however, that this Agreement shall not preclude Seller from (i) seeking rate
increases proposed by Seller and approved by Buyer (it being understood and
agreed that Buyer’s approval will not be unreasonably conditioned, delayed or
withheld), or (ii) decreasing rates required by applicable Laws or in connection
with marketing programs proposed by Seller and approved by Buyer (it being
understood and agreed that Buyer’s approval will not be unreasonably
conditioned, delayed or withheld);

 

(h) Bill and collect from customers of the Business on a basis consistent with
past practices and take such other actions in the ordinary course of business as
previously conducted to preserve all customers of the Business, including making
ordinary marketing, advertising and promotional expenditures;

 

(i) Promptly inform Buyer in writing of any event, individually or in the
aggregate, that would be reasonably expected to result in a Material Adverse
Effect or that would cause any of Seller’s representations and warranties set
forth in Article V to be untrue;

 

35



--------------------------------------------------------------------------------

(j) Maintain Inventory and spare equipment for the System in a manner adequate
to support customer service levels and such Inventory, supplies, spare parts and
spare equipment shall be of such quality and quantity as are consistent with
Seller’s past practice;

 

(k) Maintain capital expenditures in the ordinary course of business and as
necessary to comply with the Franchise and all Material Permits and fulfill
installation requests in the ordinary course of business;

 

(l) Not create, assume or permit to exist any Lien (including leases and
licenses granted by Seller to a Third Party) upon any Acquired Assets except for
Permitted Liens;

 

(m) Continue to engage advertisers of the Business in a manner that is
consistent with past practice;

 

(n) Not agree or commit to take any action inconsistent with the foregoing; and

 

(o) Timely notify Buyer of and, at Buyer’s timely request discuss, all planned
material sales and marketing programs, including without limitation, all new
sales offers, discount plans or customer retention plans.

 

7.3 Further Assurances. Subject to the terms and conditions of this Agreement,
Seller shall use all commercially reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary, proper
or advisable under applicable Laws and regulations to consummate and make
effective the transactions contemplated by this Agreement, the Ancillary
Agreements and the other documents and instruments to be delivered pursuant
hereto.

 

7.4 Confidentiality. Seller covenants and agrees that it will not make use of or
divulge, or permit any of its agents or employees to make use of or divulge, any
Acquired Intellectual Property, except as permitted by the Intellectual Property
Agreement, or any Customer Proprietary Information. The obligations contained in
this Section 7.4 are in addition to and independent of the obligations contained
in the Non-Disclosure Agreement. Seller covenants and agrees that it shall not
retain any Acquired Records in its possession.

 

7.5 Risk of Loss

 

(a) The risk of any loss, damage or impairment, confiscation or condemnation of
any of the Acquired Assets from any cause whatsoever, including, without
limitation, any loss or damage to, or impairment of the operations, financial
condition or results of operations related to the foregoing, shall be borne by
Seller at all times prior to the Closing Time. Seller shall promptly notify
Buyer in the event of any loss, damage or impairment, confiscation or
condemnation of any of the Acquired Assets from any cause whatsoever (other than
incidental loss incurred and consistent with past experience in connection with
conducting the Business) prior to the Closing Time. Such notice shall report the
loss or damage incurred, the cause thereof (if known) and the insurance coverage
related thereto.

 

36



--------------------------------------------------------------------------------

(b) In the event of any damage or destruction of any Acquired Assets prior to
the Closing Time, with respect to which the actual cost to repair or replace
such Acquired Assets and to restore the services provided thereby to their
levels immediately prior to such event (the “Normal Business Level”)
(collectively, the “Total Losses”) is reasonably estimated to be more than the
Basket Amount, and if such Acquired Assets have not been repaired, restored or
replaced to their prior condition and the System’s normal and usual operation
and the Normal Business Level have not been resumed by the Closing Date, Buyer
may elect at its option:

 

(i) to consummate the Closing (assuming all conditions set forth in Articles IX
and X have been met or waived by the applicable Party) and complete the
restoration and replacement of such damaged Acquired Assets after the Closing
Date, in which event (A) Seller shall deliver to Buyer all insurance proceeds
received from a Third Party, if any, received in respect of such Total Losses,
to the extent such proceeds were not already expended by Seller in connection
with remedying such Total Losses (such expenditure to be in reasonable and
documented amounts) and (B) Seller shall reimburse Buyer for all reasonable and
documented expenses and costs relating to the Total Losses, to the extent not
covered by the insurance proceeds from Third Parties remitted in the preceding
clause (i); provided that Seller shall not be obligated to pay more than the
Basket Amount pursuant to this Section 7.5(b)(i)(B); or

 

(ii) to delay the Closing until such Acquired Assets are repaired or restored to
their prior condition and the System’s normal and usual operation and the Normal
Business Level is resumed; provided, that in no event may the Closing be delayed
pursuant to this Section 7.5(b) beyond the End Date; and provided, further,
that, to the extent such Acquired Assets are not so repaired or restored as of
the Closing, Seller shall remit to Buyer the amounts contemplated by clause (i)
above.

 

The exercise by Buyer of any of its rights, pursuant to clause (b)(i) and/or
(b)(ii) above shall not constitute a waiver of any conditions to Closing or of
any other rights or remedies available to Buyer pursuant to this Agreement.

 

(c) In the event of any damage or destruction of any Acquired Assets prior to
the Closing Time or any other event with respect to which the cost to repair,
restore and cover the Total Losses is reasonably estimated to be less than the
Basket Amount, Seller shall promptly take all actions necessary to repair and
restore the Acquired Assets to their prior condition by the Closing Date so as
to resume the System’s normal and usual operation and the Normal Business Level;
provided, that Seller shall not be obligated to pay more with respect to such
repair or restoration than the sum of (x) the Basket Amount and (y) all
insurance proceeds received from a Third Party, if any, in respect of such Total
Losses pursuant to this Section 7.5(c). The exercise by Buyer of any of its
rights pursuant to this Section 7.5(c) shall not constitute a waiver of any
conditions to Closing or of any other rights or remedies available to Buyer
pursuant to this Agreement.

 

37



--------------------------------------------------------------------------------

7.6 Third-Party Consents.

 

(a) Seller shall give all notices to Governmental Entities and any other Person
required to be given by it under the Material Acquired Contracts or otherwise in
connection with the transactions contemplated hereby. In order to facilitate the
orderly assignment and transfer of all rights and privileges necessary to own
and operate the Business, and to facilitate the securing of all Consents, other
than with respect to the New Franchise, Seller shall proceed after the execution
of this Agreement to prepare, file and prosecute each request and application
therefor together with such information as may be necessary and appropriate to
effect such Consents. Seller shall on a timely basis cooperate and work with
Buyer to obtain all other Consents from the appropriate Third Party. Seller
shall consult with Buyer and provide Buyer and its agents with the opportunity
to review and comment with respect to all notices, filings, submissions and
consent solicitations made in connection with securing any Consents prior to
delivery to the Third Party whose consent is sought, and at Buyer’s reasonable
request, Seller shall discuss with such Third Party any suggestions made by
Buyer with respect to the substance of any such notices, filings, submissions
and consent solicitations.

 

(b) Seller shall use its commercially reasonable efforts to obtain all Consents
as expeditiously as possible and, to the extent not obtained by the Closing,
Seller shall continue to use its commercially reasonable efforts to obtain such
Consents for six months after the Closing. During this six-month time period and
pending or in the absence of any such Consent, the Parties shall cooperate with
each other in any reasonable and lawful arrangements to provide to Buyer the
benefits and liabilities of use of such Acquired Contract. Without Buyer’s prior
written consent, no such Consent shall (at such time or in the future) impose
any additional adverse restrictions or obligations on Buyer, other than as
described in Section 8.1, or include any adverse change to the terms or benefits
of the underlying instrument other than immaterial restrictions, obligations or
changes. If, notwithstanding their commercially reasonable efforts, Buyer and
Seller are unable to obtain such Consents, Seller shall not be liable to Buyer
for breach of the covenants set forth in this Section 7.6 (but Buyer shall have
no obligation to effect the Closing unless the condition set forth in Section
10.3 hereof shall have been satisfied or waived). Notwithstanding anything to
the contrary contained in this Agreement, nothing herein shall require Seller to
pay any funds (other than its usual or customary attorneys fees, consulting
fees, filing fees or other normal costs of doing business) or to give any other
consideration in order to obtain any Consent, provided, however, that Seller
shall be solely responsible for and shall pay all fees imposed by a Governmental
Entity incurred in connection with obtaining the Consents, other than any fees
imposed by the Franchising Authority or anyone acting on its behalf in
connection with the New Franchise which shall be solely the responsibility of
Buyer.

 

(c) Seller shall use commercially reasonable efforts to cooperate fully with
Buyer in Buyer’s efforts to obtain the New Franchise and will help to arrange
and facilitate Buyer’s negotiations with the Franchising Authority or any other
Governmental Entity and other Third Parties with respect to the New Franchise.

 

38



--------------------------------------------------------------------------------

(d) Seller may elect, in its sole discretion, to satisfy any monetary obligation
imposed by a contract party by reducing the Purchase Price by the amount
thereof, as determined by the mutual agreement of Buyer and Seller, each acting
reasonably (in which case the amount of such monetary obligation shall be paid
by Buyer).

 

(e) Seller shall, at its sole cost and expense, obtain new Permits with respect
to any railroad crossings necessary for the continued placement of the System’s
distribution facilities as in place at Closing (the “Railroad Permits”), which
Railroad Permits shall either be on the standard form used by such railroad or
otherwise in form and substance reasonably acceptable to Buyer.

 

7.7 Interim Financial Statements. Within 10 days following the date hereof,
Seller shall provide Buyer with true, complete and correct copies of the Aging
Reports and unaudited balance sheet and statements of operations for the System
for each monthly period between the date of the Financial Statements and the
month ending immediately prior to the date of this Agreement. Not later than 15
days after the end of each month following the date hereof and through and until
the Closing, Seller shall prepare and deliver to Buyer an updated Aging Report
and unaudited balance sheet and statements of operations for the System, each as
of the end of and for each calendar month following the date hereof
(collectively, the “Interim Financial Statements”). Such Interim Financial
Statements will be prepared in good faith, consistent with past practice, using
reasonable assumptions, but excluding all allocations for accounting, legal,
marketing overhead and other corporate overhead), from the consolidated books
and records of account of Seller, which have been prepared in accordance with
GAAP and are kept in the normal course of business. The Interim Financial
Statements will fairly and accurately reflect in all material respects the
financial position, results of operations, income and cash flows of the System
as of such dates and for the periods then ended.

 

7.8 Payroll Taxes. For purposes of payroll taxes with respect to all Employees
of Seller that become employees of Buyer, Seller shall not act in a manner
inconsistent with Buyer’s treatment of the transactions contemplated hereby as a
transaction described in Treasury Regulation Sections 31.3121(a)(1)-I(b)(2) and
31.3306(b)(1)-(1)(b)(2). Seller shall timely pay all payroll taxes with respect
to the Employees relating to all periods prior to the Closing Time.

 

7.9 Accounts Receivable. Seller will write off an entire customer account if
such customer account contains an Account Receivable which is 61 days or more
past due, with the number of days past due being determined from the due date
stated on the bill for which the applicable billing relates (and if no due date
is stated then the first day of the period to which such billing relates);
provided, however, that the Seller will not write off an Account Receivable with
an amount which is 61 days or more past due if such amount does not relate to
Broadcast Basic Service.

 

7.10 Lien and Judgment Searches. Seller will obtain, at its expense within 10
days prior to the Closing Date, and will provide to Buyer (a) the results of a
lien search conducted by a professional search company of records in the offices
of the Secretary of State of the State of California, and county clerks in each
county where there exists any real property or tangible

 

39



--------------------------------------------------------------------------------

personal property included in the Assets, and in the State and county where
Seller is organized and its principal offices are located, including true,
complete and correct copies of all financing statements or similar notices or
filings (and any continuation statements) discovered by such search company and
(b) the results of a search of the dockets of the clerk of each federal and
state court sitting in the city, county or other applicable political
subdivision where the principal office or any material assets of Seller may be
located, with respect to judgments, orders, writs or decrees against or
affecting Seller or any of the Assets.

 

7.11 Estoppel Certificates. Prior to Closing, Seller shall use its commercially
reasonable efforts (which in no case shall include the payment of funds,
excluding back rental amounts or other payments required to cure a breach or
default) to obtain estoppel certificates for each lease pursuant to which the
Leased Real Property is leased in a form reasonably acceptable to Buyer and its
lenders.

 

7.12 Title Policies. Buyer will have the option to obtain, at its own expense,
commitments to issue title insurance policies and surveys. Seller shall deliver
such reasonable affidavits as are required by Buyer’s title company in order to
delete the standard printed exceptions relating to mechanics liens and the
interests of other parties in possession.

 

7.13 Customer Privacy Policies. Prior to Closing, Seller shall deliver to the
customers of the Business a privacy policy governing the collection and use of
information by Seller and its Affiliates, which policy shall be in accordance
with the Cable Act and the rules and regulations of the FCC.

 

7.14 Transition Services Agreement. The Parties agree to enter into negotiations
promptly following the date of this Agreement in order to reach agreement on the
form of Transition Services Agreement to be entered into by and between the
Parties. The Parties agree to conduct such negotiations in good faith for a
minimum of thirty (30) days in order to reach agreement with respect to terms
upon which Seller would provide transition services to Buyer (including the use
of Seller’s service marks, billing transition services, website support,
answering service, and other services reasonably requested by Buyer) in order to
assist Buyer in connection with the transition of the Business from Seller to
Buyer.

 

ARTICLE VIII

 

Covenants of Buyer

 

Except and to the extent Seller may otherwise permit in writing, Buyer covenants
and agrees as follows:

 

8.1 Third-Party Consents.

 

(a) Buyer will pursue the grant of a new franchise from the City of Cerritos,
California with such new franchise to have at least a ten (10) year term and to
provide Buyer with substantially the same rights and privileges that Seller
enjoys under the Franchise (the “New Franchise”). The Parties acknowledge that
the willingness of the Franchising

 

40



--------------------------------------------------------------------------------

Authority to grant the New Franchise may be contingent upon Buyer (i) meeting
certain standards (including those established or employed by the Franchising
Authority as permitted under Section 621(a)(4)(C) of the Communications Act and
utilized to assure the Franchising Authority that Buyer has the financial,
technical and legal qualifications to provide cable service) (collectively, the
“Standards”), and (ii) providing the Franchise Authority with the Upgrade
Commitment and evidence of Buyer’s financing (the “Assurances”). In order to
satisfy the Franchise Authority that Buyer is willing and able to satisfy the
Standards and the Assurances, Buyer agrees (x) to make and maintain the Upgrade
Commitment and to provide the Franchising Authority with reasonable
documentation and information regarding the same, and (y) to deliver to the
Franchising Authority professional biographies and descriptions of experience of
the principals of Buyer together with a description of Buyer’s other cable
television system operations and a description of Buyer’s relationship with its
equity and debt sources ((x) and (y) collectively being, the “New Franchise
Commitments”). If the Franchising Authority determines not to issue the New
Franchise, and Buyer has failed to provide or has withdrawn the New Franchise
Commitments, then Seller, upon written notice to Buyer, shall be entitled to
terminate this Agreement, whereupon Seller immediately shall be paid the Deposit
in full pursuant to Section 11.3(b). Buyer and Seller agree that the payment of
the Deposit, as contemplated in the preceding sentence, constitutes liquidated
damages and not a penalty, and has been arrived at between them as a reasonable
estimate of actual damages in light of the difficulty of determining with
certainty the actual damages that Seller would suffer by reason of Buyer’s
failure to make and maintain the New Franchise Commitments. If Buyer has made
and maintained the New Franchise Commitments through the earlier of the date of
determination by the Franchising Authority or the End Date, but the Franchising
Authority nonetheless does not grant the New Franchise for any reason or no
reason whatsoever, including a determination that Buyer does not satisfy the
Standards and Assurances, then either Party shall have the right to terminate
this Agreement without penalty, Seller shall not be entitled to the payment of
the Deposit pursuant to this Section 8.1(a), and the Deposit shall be
immediately paid to Buyer.

 

(b) Buyer shall use its commercially reasonable efforts to obtain all Consents
as expeditiously as possible and, to the extent not obtained by the Closing,
Buyer shall continue to use its commercially reasonable efforts to obtain such
Consents for six months after the Closing. During this six-month time period and
pending or in the absence of any such consent, authorization or approval, the
Parties shall cooperate with each other in any reasonable and lawful
arrangements to provide to Buyer the benefits and liabilities of the use of such
Acquired Contract. Buyer shall use commercially reasonable efforts to satisfy
the concerns, if any, of the Franchising Authority or other Governmental Entity
or other Third Parties as to Buyer’s ability to perform pursuant to the New
Franchise and the Material Acquired Contracts, excluding any concerns relating
to Seller’s operation of the System. If, notwithstanding their commercially
reasonable efforts, Buyer and Seller are unable to obtain any Consent, Buyer
shall not be liable to Seller for breach of the covenants set forth in this
Section 8.1 (but Seller shall have no obligation to effect the Closing unless
the condition set forth in Section 9.3 hereof shall have been satisfied or
waived).

 

(c) Buyer shall cooperate fully with Seller in obtaining any necessary Consents.
Buyer shall use its commercially reasonable efforts to attend such meetings as

 

41



--------------------------------------------------------------------------------

Seller may reasonably request in connection with obtaining the Consents, and
Buyer shall provide such financial information as Third Parties may reasonably
request in connection with the review of the requested Consent. Buyer
acknowledges that it may need to enter into direct agreements with Governmental
Entities or other Third Parties. Buyer shall bear any and all costs arising with
respect to the performance of the New Franchise.

 

8.2 Discharge of Assumed Liabilities. From and after the Closing Time, Buyer
shall pay, perform and discharge the Assumed Liabilities relating to the System
as they become due, including, without limitation, the discharge and performance
when due of each and every obligation of Seller to be satisfied or performed on
or after the Closing Time under the Acquired Contracts and which constitutes an
Assumed Liability. Buyer shall not, without Seller’s consent, which shall not be
unreasonably withheld, delayed or conditioned by Seller, renew or extend (by
action or inaction) any Acquired Contract, other than any Bulk Agreement or
Right of Entry Agreement, unless Seller and Verizon Media Ventures Inc., if
applicable, have been released from all of their respective obligations under
such Acquired Contract by all parties to such Acquired Contract.

 

8.3 Confidentiality. Buyer covenants and agrees that until three years after the
date of the Closing, it will not, directly or indirectly, except in connection
with the transactions contemplated hereby or in conducting the business of
operating the System as proposed to be conducted by Buyer, or to the extent
required by Law, regulatory process or proceeding or Court Order (provided prior
timely notice has been provided to Seller to permit Seller to limit such
disclosure or to seek appropriate protective orders), make use of or divulge, or
permit any of its agents or employees to make use of or divulge, nonpublic
information concerning the business, financial or other affairs of or any of the
methods of doing business used by Seller or any of its Affiliates except as
otherwise permitted in the Intellectual Property Agreement as assigned to Buyer
pursuant to the Assignment of Intellectual Property Agreement. The obligations
contained in this Section 8.3 are in addition to and independent of the
obligations contained in the Non-Disclosure Agreement and in the Intellectual
Property Agreement. Notwithstanding the foregoing, this Section 8.3 shall not
restrict Buyer’s use of any Acquired Asset, Buyer’s use of any financial
statements relating to the Business prepared by the Buyer’s auditor or otherwise
restrict Buyer’s ability to comply with Federal securities laws.

 

8.4 Access. Subject to Section 7.4 and Section 14.2, Seller shall, for a period
of three years from the Closing, have access to, and the right to copy, at its
expense, for bona fide business purposes and during usual business hours upon
reasonable prior notice to Buyer, all books and records relating to the
operation of the System prior to the Closing, to the extent such books and
records were transferred to Buyer. Buyer shall retain and preserve all such
books and records for such three year period. Buyer may discard or destroy any
such books or records, provided that Buyer shall so notify Seller and allow
Seller, within 30 days of such notification, to elect to take possession of such
books and records.

 

8.5 Bonds, Letters of Credit, Etc. Buyer shall use commercially reasonable
efforts, and execute and deliver all commercially reasonable documents, to
ensure that as of the Closing Time, Buyer has in place the bonds, letters of
credit, indemnity agreements and similar instruments necessary to operate the
System.

 

42



--------------------------------------------------------------------------------

8.6 Further Assurances. Subject to the terms and conditions of this Agreement,
Buyer will use all commercially reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary, proper
or advisable under applicable Laws and regulations to consummate and make
effective the transactions contemplated by this Agreement, the Ancillary
Agreements and the other documents and instruments to be delivered pursuant
hereto.

 

8.7 Intellectual Property. Subject to the rights and licenses expressly granted
to Buyer pursuant to the Assignment of Intellectual Property Agreement, Buyer
shall promptly return or destroy and shall not use any Intellectual Property,
including any Third Party Intellectual Property, Software or Excluded Marks, of
which Buyer acquires possession in connection with the Acquired Assets and which
is not Acquired Intellectual Property.

 

8.8 Vehicles. Promptly after the Closing, Buyer shall file the appropriate
vehicle title applications and registrations to change the name of the titled
owner on each vehicle title certificate and change the motor vehicle
registration (with respect to license plate information) on each vehicle being
transferred to Buyer from Seller at the Closing pursuant to this Agreement.
Buyer agrees that it shall remove and destroy Seller’s existing license plates
from all vehicles received upon the earlier of receipt of new license plates or
60 days following the Closing. Seller shall reasonably cooperate with Buyer and
sign vehicle title certificates.

 

8.9 Payroll Taxes. For purposes of payroll taxes with respect to all Employees
of Seller that become employees of Buyer, Buyer shall treat the transactions
contemplated hereby as a transaction described in Treasury Regulation Sections
31.3121(a)(1)-1(b)(2) and 31.3306(b)(1)-1(b)(2).

 

ARTICLE IX

 

Conditions to Seller’s Obligations

 

The obligation of Seller to consummate the Closing shall be subject to the
fulfillment, prior to or at the Closing, of each of the following conditions
unless waived by Seller in writing:

 

9.1 Buyer’s Representations and Warranties. Each representation and warranty
made by Buyer in Article VI hereto shall be true, complete and correct in all
material respects on and as of the Closing Date (disregarding for such purposes
any qualifications as to “materiality” or “Material Adverse Effect” set forth in
such representations and warranties) with the same effect as though each such
representation or warranty had been made or given on and as of the Closing Date,
other than (i) representations and warranties made as of a specific date, which
shall be true, complete and correct as of such specific date, and (ii) any
breach of a representation or warranty that does not materially and adversely
impact Buyer’s ability to consummate the transactions contemplated hereby.

 

9.2 Buyer’s Covenants. Buyer shall have performed and complied, in all material
respects, with all of the covenants set forth herein which are to be performed
or complied with by it before or as of the Closing Time.

 

43



--------------------------------------------------------------------------------

9.3 Consents. The Material Consents listed on Schedule 9.3 (the “Required
Consents”) shall have been obtained; provided, that Seller shall not have the
benefits of this condition in respect of any Required Consent that is waived by
Buyer pursuant to

Section 10.3 if the failure to obtain such Required Consent would not result in
any material liability to Seller or would not cause Seller to materially violate
any Law.

 

9.4 Buyer’s Deliveries. Buyer shall have executed and delivered to Seller the
Buyer Ancillary Agreements and the other documents and items referred to in
Article XIII hereof.

 

9.5 No Proceedings. No action, suit or proceeding shall be pending or threatened
by or before any Governmental Entity to enjoin, restrain, prohibit or obtain
substantial damages in respect of the transfer of the System or the Acquired
Assets as contemplated by this Agreement or the Ancillary Agreements, or which
would prevent or make illegal the consummation of any transactions contemplated
by this Agreement.

 

ARTICLE X

 

Conditions to Buyer’s Obligations

 

The obligation of Buyer to consummate the Closing shall be subject to the
fulfillment, prior to or at the Closing, of each of the following conditions
unless waived by Buyer in writing (it being agreed that any such written waiver
shall also constitute an irrevocable waiver by Buyer with respect to, and
Buyer’s agreement to hold Seller harmless against, any breach, violation or
non-compliance by Seller of all representations, warranties, covenants and
agreements of Seller that were the subject of such waived condition):

 

10.1 Seller’s Representations and Warranties. Each representation and warranty
made by Seller in Article V hereof shall be true, complete and correct in all
respects on and as of the Closing Date (disregarding for such purposes any
qualifications as to “materiality” or “Material Adverse Effect” set forth in
such representations or warranties) with the same effect as though each such
representation and warranty had been made or given on and as of the Closing Date
other than (i) representations and warranties made as of a specific date, which
shall be true, complete and correct as of such specific date, and (ii) any
breach of a representation or warranty that individually or in the aggregate has
not had, or would or would not reasonably be expected to have, a Material
Adverse Effect (it being agreed that the Parties proceeding to effect the
Closing shall not, in the absence of a written waiver by Buyer, constitute a
waiver by Buyer with respect to, and shall not reduce or otherwise affect
Seller’s obligations herein to indemnify and hold Buyer harmless against, any
such breach of or non-compliance with a representation, warranty, covenant or
agreement of Seller.

 

10.2 Seller’s Covenants. Seller shall have performed and complied, in all
material respects, with all of the covenants set forth herein which are to be
performed by or complied with by it before or as of the Closing Time.

 

10.3 Consents. The Required Consents shall have been obtained in form and
substance reasonably satisfactory to Buyer.

 

44



--------------------------------------------------------------------------------

10.4 Seller’s Deliveries. Seller shall have executed or shall have caused its
Affiliates to execute, as applicable, and delivered to Buyer the Seller
Ancillary Agreements and the other documents referred to in Article XII hereof.

 

10.5 No Proceedings. No action, suit or proceeding shall be pending or
threatened by or before any Governmental Entity to enjoin, restrain, prohibit or
obtain substantial damages in respect of the transfer of the System or the
Acquired Assets as contemplated by this Agreement or the Ancillary Agreements,
or which would prevent or make illegal the consummation of any transactions
contemplated by this Agreement or the Ancillary Agreements.

 

10.6 Statutes, Proceedings, Etc. No statute, rule, regulation, executive order,
judgment, decree or injunction shall have been enacted or promulgated from and
after the date hereof and no action or proceeding shall have been brought by the
Franchising Authority or other Governmental Entity, or shall be pending which
would or would reasonably be expected to (i) prevent Buyer from holding or
operating the Acquired Assets to provide multi-channel video services or cable
programming services or (ii) impose material limitations on the ability of Buyer
effectively to acquire, hold or operate and conduct the Business.

 

10.7 FIRPTA Affidavit. Seller shall have furnished Buyer with a certificate
stating that Seller is not a “foreign” person within the meaning of Section 1445
of the Code, which certificate shall set forth all information required by, and
otherwise be executed in accordance with, Treasury Regulation Section
1.1445-2(b)(2).

 

10.8 New Franchise. Buyer shall have obtained the New Franchise in form and
substance satisfactory to Buyer.

 

10.9 Manhole Access Agreement. Buyer shall have obtained an assignment of the
Manhole Access Agreement as provided on Schedule 10.9.

 

10.10 Lease Extension. The Lease for the Leased Property located at 13100
Alondra Boulevard, Suite 104, Cerritos, California, as amended (the “Headend
Lease”) shall be extended in accordance with Schedule 10.10.

 

ARTICLE XI

 

Closing and Termination

 

11.1 Closing.

 

(a) Upon receipt of the Required Consents, Seller shall designate by written
notice to Buyer the date for the closing (the “Closing”) of the sale and
transfer of the Acquired Assets and Assumed Liabilities; provided, however, that
the date of the Closing must be at least 10 days after the date of the written
notice to Buyer setting the date of the Closing. Subject to the satisfaction or
waiver of the conditions set forth in Articles IX and X, the Closing will take
place on the date established in accordance with this Section 11.1(a). The
Closing will take place at the offices of Morris, Manning & Martin, LLP, 1600
Atlanta Financial Center, 3343 Peachtree Road, NE, Atlanta, Georgia 30326, at
10:00 a.m. Atlanta, Georgia time on such date. The date on which the Closing
occurs is referred to herein as the “Closing Date.”

 

45



--------------------------------------------------------------------------------

(b) Seller and Buyer shall meet on the date preceding the Closing Date at the
offices of Seller to conduct a pre-Closing at which all deliveries to be made at
the Closing will be reviewed by the parties and placed in escrow. At 11:59 p.m.
California time on the date preceding the Closing Date, Seller shall terminate
its operation of the System. At 12:01 a.m. California time (the “Closing Time”)
on the Closing Date, Buyer shall commence operation of the System. At 10:00 a.m.
on the Closing Date Atlanta, Georgia time:

 

(i) all instruments and payments held in escrow shall be distributed and
disbursed to the Parties, and all deliverables required to be delivered under
Article XII and XIII shall be delivered;

 

(ii) The Escrow Agent shall return the interest, dividends and other amounts
earned on the Deposit to Buyer;

 

(iii) Buyer shall make the payments to, and on behalf of, Seller as contemplated
by Section 4.2(b)(i) and 4.2(b)(ii);

 

(iv) The Escrow Agent, on behalf of Buyer and in partial payment of the Cash
Payment, shall fund the Post-Closing Escrow by transferring at the direction of
Seller $500,000.00 in immediately available funds from the Deposit to an account
designated by the Escrow Agent; and

 

(v) contingent upon such matters occurring, the Closing shall be consummated.

 

11.2 Termination. This Agreement (and the transactions contemplated hereby) may
not be terminated except as follows:

 

(a) Upon the mutual written consent of Seller and Buyer;

 

(b) By Seller, upon and effective as of the date of written notice to Buyer, if
Seller is not then in material default of any of its representations, warranties
or obligations under this Agreement, if Buyer is in material breach of this
Agreement and such breach has not been cured within ten days following the
delivery of notice thereof to Buyer;

 

(c) By Buyer, upon and effective as of the date of written notice to Seller, if
Buyer is not then in material default of any of its representations, warranties
or obligations under this Agreement, if Seller is in material breach of this
Agreement and such breach has not been cured within ten days following the
delivery of notice thereof to Seller;

 

(d) By either party in accordance with and subject to the terms of Section
8.1(a); or

 

46



--------------------------------------------------------------------------------

(e) By either Party, if the Closing has not occurred on or before August 15,
2005 (the “End Date”).

 

11.3 Effect of Termination.

 

(a) Upon the termination of this Agreement in accordance with Section 11.2
hereof, and except as set forth in

Section 11.3(b) below, the Parties shall be relieved of any further obligations
or liability under this Agreement that are the subject of a termination except
that in the case of a termination of this Agreement prior to the Closing
occurring, only (1) the confidentiality obligations contained in Section 7.4
(with respect only to confidential information regarding Buyer) and Section 8.3
(with respect only to confidential information regarding Seller), (2) the
confidentiality obligations under the Non-Disclosure Agreement, and (3) the
expense allocation provisions under Section 16.1 shall survive such termination;
provided, that, nothing herein shall relieve any Party from its obligations for
a breach of this Agreement occurring prior to such termination.

 

(b) Upon termination by Seller pursuant to Sections 8.1(a) and 11.2(d) or any
termination pursuant to 11.2(b), Seller shall be entitled to retain the entire
Deposit as reimbursement for its out-of-pocket expenses incurred in connection
with this Agreement and the transactions contemplated hereby, and Seller shall
be paid the Deposit in accordance with the terms of the Escrow Agreement. Upon
any termination by Buyer pursuant to Sections 8.1(a) and 11.2(d) or any
termination pursuant to Section 11.2(a), (c), or (e), Buyer shall be entitled to
the return of the entire Deposit and all interest, dividends and other amounts
earned thereon, and Buyer shall be paid such amounts in accordance with the
terms of the Escrow Agreement. Notwithstanding anything to the contrary set
forth in Sections 15.3 or 16.11, the receipt of the Deposit by Seller shall
constitute liquidated damages to Buyer in respect of all claims and shall be the
sole and exclusive remedy available to Seller upon a termination under Sections
8.1(a), 11.2(b) or 11.2(d). In the event the Parties disagree as to whether a
proper termination has occurred under Section 11.2, neither Buyer nor Seller
will be entitled to the payment of, nor shall the Escrow Agent be obligated to
disburse, the Deposit or any interest, dividends or other amounts earned thereon
until the Escrow Agent has received (i) joint written instructions from Buyer
and Seller directing the Escrow Agent to disburse all or a portion of the
Deposit and any income earned thereon to Buyer or Seller as the case may be, or
(ii) a copy of an arbitrator’s final decision directing the disposition of the
Deposit and income thereon.

 

(c) Notwithstanding anything to the contrary contained herein, the provisions of
this Section 11.3, Article XV and Article XVI shall survive any termination of
this Agreement.

 

47



--------------------------------------------------------------------------------

ARTICLE XII

 

Seller’s Deliveries at Closing

 

At the Closing, Seller shall deliver the following to Buyer:

 

12.1 Bring-Down Certificate. A bring-down certificate executed by an executive
officer of Seller certifying that the conditions specified in Sections 10.1,
10.2, 10.3 and, to such executive officer’s knowledge after reasonable inquiry,
10.5, have been satisfied.

 

12.2 Secretary’s Certificate. A certificate executed on behalf of Seller by
Seller’s Secretary or Assistant Secretary certifying as to the incumbency, and
authenticating the signatures of, officers executing this Agreement and
certificates delivered hereunder on behalf of Seller, and certifying as to the
adoption and continuing effect of appropriate resolutions authorizing Seller’s
execution, delivery and performance of this Agreement and the Ancillary
Agreements.

 

12.3 Ancillary Agreements. The Seller Ancillary Agreements duly executed by
Seller.

 

12.4 Seller Non-Compete Agreement. The non-competition agreement duly executed
by Seller, Knology, Inc. and Buyer in substantially the form of Exhibit E (the
“Seller Non-Compete Agreement”).

 

ARTICLE XIII

 

Buyer’s Deliveries at Closing

 

At the Closing, Buyer shall deliver the following to the Seller:

 

13.1 Purchase Price. The Purchase Price shall be delivered at the Closing in
accordance with Section 4.2(b).

 

13.2 Bring-Down Certificate. A bring-down certificate executed by an executive
officer of Buyer certifying that the conditions specified in Sections 9.1 and
9.2 and, to such executive officer’s knowledge after reasonable inquiry, Section
9.5, have been satisfied.

 

13.3 Secretary’s Certificate. A certificate executed on behalf of Buyer by an
authorized signatory of Buyer certifying as to the incumbency, and
authenticating the signatures of, officers executing this Agreement and
certificates delivered hereunder on behalf of Buyer, and certifying as to the
adoption and continuing effect of appropriate resolutions authorizing Buyer’s
execution, delivery and performance of this Agreement and the Ancillary
Agreements.

 

13.4 Buyer Ancillary Agreements. The Buyer Ancillary Agreements duly executed by
Buyer.

 

13.5 Seller Non-Compete Agreement. The Seller Non-Compete Agreement duly
executed by Buyer.

 

48



--------------------------------------------------------------------------------

ARTICLE XIV

 

Tax Matters

 

14.1 Filing of Returns. In connection with the preparation and filing of Tax
Returns as of and after the Closing Date, Buyer and Seller shall cooperate and
exchange information as reasonably required to accomplish the matters
contemplated by this Article XIV.

 

14.2 Access to Books and Records. After the Closing Date, upon reasonable
notice, and subject to Section 7.4 and Section 8.3 hereof (as applicable to each
Party), each Party will give to the representatives, employees, counsel and
accountants of the other Party, access, during normal business hours, to records
relating to periods prior to or including the Closing Date, and will permit such
persons to examine and copy such records, in each case to the extent reasonably
requested by the other Party in connection with and for the purpose of Tax and
financial reporting matters, audits, legal proceedings, governmental
investigations and other business purposes relating to the transfer of the
System and any Acquired Assets (including such financial information and any
receipts evidencing payment of Taxes as may be requested by Seller to
substantiate any claim for Tax credits or refunds); provided, however, that
nothing herein will obligate any Party to take actions that would unreasonably
disrupt the normal course of its business or violate the terms of any Contract
to which it is a party or to which any of its assets is subject. The Parties
agree to maintain any Tax Records for a period of seven (7) years from the
Closing Date; and without limiting the foregoing, Buyer agrees to retain and
preserve all books and records pertaining to the operation of the System prior
to the Closing Date, to the extent such books and records were transferred to
Buyer, for a period of three (3) years after the Closing Date. Buyer may discard
or destroy any such books and records, provided that Buyer shall so notify
Seller and allow Seller, within thirty (30) days of such notification, to elect
to take possession of such books and records. Seller and Buyer will cooperate
with each other in the conduct of any Tax audit or similar proceedings involving
or otherwise relating to the System or the Business (or the income therefrom or
assets thereof) with respect to any Tax, and each will execute and deliver such
powers of attorney and other documents as are necessary to carry out the intent
of this Section 14.2. and Section 14.3.

 

14.3 Indemnification for Taxes.

 

(a) In accordance with the provisions of Article III, and subject to Section
14.4 and Section 14.5, Seller agrees to indemnify and hold harmless Buyer, its
Affiliates, successors and permitted assigns from and against any and all
Indemnifiable Losses incurred or suffered by Buyer arising from (i) any Taxes
(other than Taxes that are Assumed Liabilities) of Seller or its Affiliates or
Taxes attributable to the operation of the System or ownership of the Acquired
Assets for all Tax periods (or portions thereof) ending on or prior to the
Closing Date, (ii) any breach of the representations contained in Section
5.10(a) or (iii) the failure of Seller to perform any of the agreements or
undertakings made by Seller in this Article XIV.

 

(b) In accordance with the provisions of Article III, and subject to Section
14.4 and Section 14.5, Buyer agrees to indemnify and hold harmless Seller, its
Affiliates, successors and permitted assigns from and against any and all
Indemnifiable Losses incurred or suffered by Seller arising from (i) any Taxes
that are Assumed

 

49



--------------------------------------------------------------------------------

Liabilities of Buyer or its Affiliates or Taxes attributable to the operation of
the System or ownership of the Acquired Assets for all Tax periods (or portions
thereof) ending after the Closing Date, or (ii) the failure of Buyer to perform
any of the agreements or undertakings made by Buyer in this Article XIV.

 

(c) Any Party seeking indemnification under this Article XIV (the “Tax
Indemnitee”) shall give the other Party (the “Tax Indemnitor”) written notice of
any audit, proposed adjustment or assessment, or proceeding by a Tax authority
involving Taxes for which the Tax Indemnitee intends to seek indemnification no
later than 20 business days after receipt of notice of such proceeding by the
Tax Indemnitee; provided, however, that the failure of the Tax Indemnitee to so
notify the Tax Indemnitor shall not preclude any indemnity hereunder unless and
to the extent that such failure has materially and adversely affected the Tax
Indemnitor’s contest rights with respect to the proceeding. At its cost, the Tax
Indemnitor shall have the right to control and settle such proceeding; provided,
however, that to the extent the Tax Indemnitor is not liable under this Article
XIV for the entire amount of the Tax relating to such proceeding, at the Tax
Indemnitee’s option, (i) the Tax Indemnitor shall have the right to control the
proceeding at its cost and to settle such proceeding with the written approval
of the Tax Indemnitee (which approval shall not be unreasonably withheld), (ii)
the Tax Indemnitee shall have the right to control the proceeding at its cost
and to settle such proceeding with the written approval of the Tax Indemnitor
(which approval shall not be unreasonably withheld), or (iii) the Tax Indemnitor
and Tax Indemnitee shall jointly control and share the cost and mutually agree
on a settlement of such proceeding.

 

(d) Neither Party shall be entitled to indemnification relating to Taxes unless
the claim for indemnification is asserted in writing within one year following
the final determination of (including the expiration of the time to appeal) any
audit examination, investigation or other proceeding relating to the Taxes for
which indemnification is sought.

 

(e) Notwithstanding anything to the contrary in this Agreement, the obligations
imposed by this Article XIV shall survive until the expiration of 60 days
following the expiration of the applicable statute of limitations for assessment
and collection of each Tax; provided, however, that in the event that a notice
of claim for indemnity pursuant to this Article XIV is made during such period,
indemnity with respect to such claim shall survive until such time as the claim
is finally resolved.

 

14.4 Transaction Taxes. Notwithstanding any other provision in this Agreement,
Seller shall be solely responsible for and shall pay 100% of any sales, use,
stamp, transfer, documentary, registration, business and occupation and other
similar taxes (including related penalties (civil or criminal), additions to tax
and interest) imposed by any Governmental Entity with respect to the transfer of
the System and any Acquired Assets to Buyer but not including any income,
capital gains, gross profits or other similar taxes based on the income or
receipts of such Party (“Transaction Taxes”), regardless of whether the Tax
authority seeks to collect such taxes from Seller or Buyer. Seller shall be
responsible for administering the payment of such Transaction Taxes. Seller
shall give prompt written notice to Buyer of any proposed adjustment or
assessment of any Transaction Taxes with respect to the transactions
contemplated hereby and in the Ancillary Agreements. In any proceedings, whether
formal or informal, Seller shall permit Buyer to participate in the defense of
such proceeding with respect to such Transaction Taxes, and shall take all
actions and execute all documents required to allow such participation.

 

50



--------------------------------------------------------------------------------

14.5 Tax Prorations. Notwithstanding any other provision in this Agreement, as
to the System and other Acquired Assets acquired by Buyer, Seller and Buyer
shall apportion the liability for real and personal property taxes, ad valorem
taxes, franchise fees or taxes or other similar periodic Taxes (“Periodic
Taxes”) for all Tax periods including but not beginning or ending on the Closing
Date (all such periods of time being hereinafter called “Proration Periods”).
The Periodic Taxes described in this Section 14.5 shall be apportioned between
Seller and Buyer as of the Closing Date, with Buyer liable for that portion of
the Periodic Taxes equal to the Periodic Tax for the Proration Period multiplied
by a fraction, the numerator of which is the number of days remaining in the
Proration Period including and after the Closing Date, and the denominator of
which is the total number of days covered by the Proration Period. Seller shall
be liable for that portion of the Periodic Taxes for the Proration Period for
which Buyer is not liable under the preceding sentence. Buyer and Seller shall
pay or be reimbursed for real and personal property taxes (including instances
in which such property taxes have been paid before the Closing Date) on this
prorated basis. If a payment on a tax bill is due after the Closing, the Party
that is legally required to make such payment shall make such payment and
promptly forward an invoice to the other Party for its pro rata share, if any.
If the other Party does not pay the invoice within 30 calendar days of receipt,
the amount of such payment shall bear interest at the rate of 6% per annum. The
Party responsible for paying a Tax described in this Section 14.5 shall be
responsible for administering the payment of (and any reimbursement for) such
Tax. For purposes of this Section 14.5, the Proration Period for ad valorem
taxes and real and personal property taxes shall be the fiscal period for which
such taxes were assessed by the Tax jurisdiction.

 

14.6 Tax Refunds. Any Tax refunds (including any interest related thereto)
received by Buyer, its Affiliates or successors relating to Tax periods (or
portions thereof) ending on or prior to the Closing Date shall be for the
account of Seller, and Buyer shall pay over to Seller any such amount within 5
business days of receipt thereof. Buyer shall, if Seller so reasonably requests
and at Seller’s direction and expense, file or cause its Affiliates to file for
and obtain any Tax refunds with respect to Tax periods or portions thereof
ending prior to the Closing Date.

 

ARTICLE XV

 

Indemnification

 

15.1 Survival of Representations, Warranties and Covenants.

 

(a) All covenants in this Agreement shall survive the Closing and remain in full
force and effect indefinitely (unless any such covenant by its terms terminates
as of an earlier date). The representations and warranties contained in Section
5.1, Section 5.2, Section 5.15, Section 6.1, Section 6.2 and Section 6.7 will
survive the Closing and remain in full force and effect indefinitely. Except as
otherwise provided in this Agreement, each of the other representations and
warranties contained in Article V and Article VI will terminate, without further
action, on the date which is 18 months following the Closing Date except for
Sections 5.10(a) and 5.14, which representations and warranties shall continue
until expiration of their respective statutes of limitations (the “Expiration
Date”).

 

51



--------------------------------------------------------------------------------

(b) This Article XV will survive any termination of this Agreement and the
indemnification contained in this Article XV will survive the Closing and shall
remain in effect:

 

(i) indefinitely, with respect to any indemnifiable claim related to the breach
of any covenant or the breach of any representation or warranty which pursuant
to Section 15.1(a) survives indefinitely,

 

(ii) indefinitely, with respect to any indemnifiable claim arising under or
related to Indemnifiable Losses pursuant to Sections 15.2(a)(iii) or pursuant to
Sections 15.2(b)(iii); and

 

(iii) until the Expiration Date for any indemnifiable claims that are not
specified in any of the preceding clauses.

 

Unless a claim for indemnification with respect to any alleged breach of any
representation or warranty is asserted by notice given as herein provided that
identifies a particular breach and the underlying facts relating thereto, which
notice is given within the applicable period of survival for such representation
or warranty, such claim may not be pursued and is irrevocably waived after such
time. Without limiting the generality or effect of the foregoing sentence, no
claim for indemnification with respect to any representation or warranty will be
deemed to have been properly made except (i) to the extent it is based upon a
Third Party Claim, such indemnification claim is made or brought prior to the
expiration of the survival period for such representation or warranty, or (ii)
to the extent based on Indemnifiable Losses incurred by an Indemnitee, such
indemnification claim is made or brought prior to the expiration of the survival
period for such representation or warranty. For purposes of clarity, claims
asserted in writing before the applicable period of survival for such
representation or warranty terminates shall be deemed timely made regardless of
whether litigation or arbitration proceedings are commenced by such date.
Notwithstanding anything to the contrary in this Agreement, if either party
makes a claim for indemnification in writing and in accordance with the terms of
this Agreement with respect to any alleged breach under Section 15.2(a)(i) or
Section 15.2(b)(i) prior to the Expiration Date as provided by Section 15.1(a),
the indemnification contained in this Article XV with respect to such claim
shall remain in effect for so long as the Indemnitee suffers Indemnifiable
Losses as the result of such claim.

 

15.2 Indemnification.

 

(a) Following the Closing, and subject to the other sections of this Article XV,
Seller will indemnify, defend and hold harmless Buyer and its Affiliates and
their respective directors, officers, and agents from and against all
Indemnifiable Losses, relating to, resulting from or arising out of:

 

(i) any inaccuracy in or breach of any of the representations and warranties
made by Seller in Article V of this Agreement or any Seller Ancillary Agreement;

 

52



--------------------------------------------------------------------------------

(ii) a breach by Seller of any covenant or agreement of Seller contained in this
Agreement or any Seller Ancillary Agreement; and

 

(iii) any of the Excluded Liabilities.

 

(b) Following the Closing, and subject to the other sections of this Article XV,
Buyer will indemnify, defend and hold harmless Seller and its Affiliates and
their respective directors, officers and agents from and against all
Indemnifiable Losses relating to, resulting from or arising out of:

 

(i) any inaccuracy in or breach of any of the representations or warranties made
by Buyer in Article VI of this Agreement or any Buyer Ancillary Agreement;

 

(ii) a breach by Buyer of any covenant or agreement of Buyer contained in this
Agreement or any Buyer Ancillary Agreement; and

 

(iii) any of the Assumed Liabilities.

 

(c) Payments made under Article XIV or this Section 15.2 shall be treated by
Buyer and Seller as purchase price adjustments and Buyer and Seller shall file
all Tax Returns consistent with such treatment. Notwithstanding anything to the
contrary contained herein, Buyer and Seller shall not be indemnified or
reimbursed for any Tax consequences arising from the receipt or accrual of an
indemnity payment hereunder including any Tax consequences arising from
adjustments to the basis of any asset resulting from an adjustment to the
Purchase Price, or any additional or reduced Taxes resulting from any such basis
adjustment. As between Buyer and Seller, upon the settlement or resolution of
any claim for indemnification by Buyer while the Post-Closing Escrow remains
held by the Escrow Agent, Buyer and Seller agree to provide joint written
instructions to the Escrow Agent regarding the disbursement of funds to the
applicable Party, all in accordance with the Escrow Agreement.

 

15.3 Limitations on Liability.

 

(a) For purposes of this Agreement:

 

(i) “Indemnification Payment” means any amount of Indemnifiable Losses required
to be paid pursuant to this Agreement,

 

(ii) “Indemnitee” means any Person or entity entitled to indemnification under
this Agreement, provided, however, that any claim for a pre-Closing breach by
Seller of a covenant or an agreement contained in this Agreement must be brought
by Buyer within 18 months after the Closing Date; and

 

53



--------------------------------------------------------------------------------

(iii) “Indemnifying Party” means any Person or entity required to provide
indemnification under this Agreement, and

 

(iv) “Indemnifiable Losses” means any losses, liabilities, damages, costs,
assessments, fines, interest, penalties, deficiencies and other obligations and
expenses (including reasonable out-of-pocket attorneys’ fees and expenses)
actually incurred in connection with any actual or threatened (provided that any
such threats are in writing) actions, suits, demands, assessments, judgments and
settlements, in any such case (x) reduced by the amount of insurance proceeds
actually recovered from any Person or entity with respect thereto and (y)
excluding any such losses, liabilities, damages, costs and expenses to the
extent that the underlying liability or obligation is the result of the gross
negligence or willful misconduct of the Indemnitee.

 

(b) As between Seller and any Affiliate of Seller, on the one hand, and Buyer
and any Affiliate of Buyer, on the other hand, the remedies, rights and
obligations set forth in this Article XV, Section 14.3 (Indemnification for
Taxes), and Sections 11.2 and 11.3 (Termination) will be the exclusive remedies,
rights and obligations with respect to the liabilities and obligations referred
to in Section 15.2(a)(i) and 15.2(b)(i) and any breach of the representations or
warranties set forth in this Agreement or the Ancillary Agreements, except with
respect to matters of fraud. Without limiting the foregoing, as a material
inducement to entering into this Agreement, to the fullest extent permitted by
Law, each of the Parties waives any claim or cause of action that it otherwise
might assert, and any breach of the representations or warranties set forth in
this Agreement or the Ancillary Agreements, except for claims or causes of
action brought under and subject to the terms and conditions of this Article XV,
Section 14.3 (Indemnification for Taxes), and Sections 11.2 and 11.3
(Termination).

 

(c) Except as provided by Section 15.7, notwithstanding any other provision of
this Agreement or of any applicable Law, no Indemnitee will be entitled to
indemnification for a claim against an Indemnifying Party for any Indemnifiable
Losses arising out of or relating to any inaccuracy of representations or
warranties under Sections 15.2(a)(i) or 15.2(b)(i) until the aggregate amount of
Indemnifiable Losses incurred by such Indemnitee exceeds $100,000 (all amounts
up to and including such amount, the “Basket Amount”); provided however, that in
the event the aggregate amount of Indemnifiable Losses incurred by such
Indemnitee exceeds the Basket Amount, then the Indemnifying Party shall not be
liable for the Basket Amount but shall be liable for the Indemnifiable Losses
incurred by such Indemnitee that exceed the Basket Amount but subject to Section
15.3(d).

 

(d) Notwithstanding any other provision of this Agreement, the indemnification
obligations of Seller under Section 15.2(a)(i) or the indemnification obligation
of Buyer under Section 15.2(b)(i) will not exceed an amount equal to 50% of the
Purchase Price, respectively (the “Cap Limitation”); provided, however, Seller’s
indemnification obligations under Section 15.2(a)(i) as they relate to Seller’s
representation of holding good and marketable title to the Acquired Assets
pursuant to the third sentence of Section 5.6 shall be limited to 100% of the
Purchase Price. Either Party shall be obligated to provide indemnification for
all Indemnifiable Losses that may be asserted pursuant to Sections 15.2(a)(ii),
15.2(a)(iii), 15.2(b)(ii) and 15.2(b)(iii), as applicable.

 

54



--------------------------------------------------------------------------------

(e) No Indemnifying Party shall be liable to or obligated to indemnify any
Indemnitee hereunder for any punitive or exemplary damages, or any
consequential, special or multiple damages, except to the extent such damages
have been recovered by a third person (including a Governmental Entity) and are
the subject of a Third Party Claim for which indemnification is available under
this Article XV.

 

(f) Seller and Buyer shall cooperate with each other with respect to resolving
any claim or liability with respect to which one Party is obligated to indemnify
the other Party hereunder, including by making commercially reasonable efforts
to mitigate or resolve any such claim or liability.

 

15.4 Defense of Claims.

 

(a) If any Indemnitee receives notice of the assertion of any claim or of the
commencement of any action or proceeding by any Third Party (a “Third Party
Claim”) against such Indemnitee, with respect to which an Indemnifying Party is
obligated to provide indemnification under this Agreement, the Indemnitee will
give such Indemnifying Party reasonably prompt written notice thereof, but in
any event not later than ten (10) calendar days after receipt of notice of such
Third Party Claim; provided, however, that the failure of the Indemnitee to so
notify the Indemnifying Party shall only relieve the Indemnifying Party from its
obligation to indemnify the Indemnitee pursuant to this Article XV to the extent
that the Indemnifying Party is materially prejudiced by such failure (whether as
a result of the forfeiture of substantive rights or defenses or otherwise). Upon
receipt of notification of a Third Party Claim, the Indemnifying Party shall be
entitled, upon written notice to the Indemnitee, to assume the investigation and
defense thereof; provided, however, that the Indemnifying Party shall not have
the right to control the defense unless and until the Indemnifying Party agrees
in writing to indemnify the Indemnitee with respect to such Third Party Claim,
subject to the applicable limitations set forth herein. Whether or not the
Indemnifying Party elects to assume the investigation and defense of any Third
Party Claim, the Indemnitee shall have the right to employ separate counsel and
to participate in the investigation and defense thereof; provided, however, that
the Indemnitee shall pay the fees and disbursements of such separate counsel
unless (i) the employment of such separate counsel has been specifically
authorized in writing by the Indemnifying Party, (ii) the Indemnifying Party has
failed to assume the defense of such Third Party Claim within a reasonable time
after receipt of notice thereof, or (iii) the named parties to the proceeding in
which such claim, demand, action or cause of action has been asserted include
both the Indemnifying Party and such Indemnitee and, in the reasonable judgment
of counsel to such Indemnitee, there exists one or more defenses that may be
available to the Indemnitee that are not available to or are in conflict with
those available to the Indemnifying Party. Notwithstanding the foregoing, the
Indemnifying Party shall not be liable for the fees and disbursements of more
than one counsel for all Indemnified Parties in connection with any one
proceeding or any similar or related proceedings arising from the same general
allegations or circumstances. Without the prior written consent of the
Indemnitee, the

 

55



--------------------------------------------------------------------------------

Indemnifying Party will not enter into any settlement of any Third Party Claim
that would lead to liability or create any financial or other obligation on the
part of the Indemnitee unless such settlement includes as an unconditional term
thereof the release of the Indemnitee from all liability in respect of such
Third Party Claim. If a settlement offer solely for money damages is made by the
applicable third party claimant (which offer provides for a full and
unconditional release of the Indemnitee), and the Indemnifying Party notifies
the Indemnitee in writing of the Indemnifying Party’s willingness to accept the
settlement offer and pay the amount called for by such offer without reservation
of any rights or defenses against the Indemnitee, the Indemnitee may continue to
contest such claim, free of any participation by the Indemnifying Party, and the
amount of any ultimate liability with respect to such Third Party Claim that the
Indemnifying Party has an obligation to pay hereunder shall be limited to the
lesser of (A) the amount of the settlement offer that the Indemnitee declined to
accept plus the Indemnifiable Losses of the Indemnitee relating to such Third
Party Claim through the date of its rejection of the settlement offer or (B) the
aggregate Indemnifiable Losses of the Indemnitee with respect to such claim.

 

(b) Any claim by an Indemnitee on account of an Indemnifiable Loss that does not
result from a Third Party Claim will be asserted by giving the Indemnifying
Party reasonably prompt written notice thereof, but in any event not later than
30 calendar days after the incurrence thereof, provided, however, that the
failure of the Indemnitee to notify the Indemnifying Party shall only relieve
the Indemnifying Party from its obligation to indemnify the Indemnitee pursuant
to this Article XV to the extent that the Indemnifying Party is materially
prejudiced by such failure (whether as a result of the forfeiture of substantive
rights or defenses or otherwise). The Indemnifying Party will have a period of
30 calendar days within which to respond in writing to such claim. If the
Indemnifying Party does not so respond within such thirty (30) calendar day
period, the Indemnifying Party will be deemed to have rejected such claim, in
which event the Indemnitee will be free to pursue such remedies as may be
available to the Indemnitee on the terms and subject to the provisions of this
Article XV.

 

(c) If, after the making of any Indemnification Payment, the amount of the
Indemnifiable Loss to which such payment relates is reduced by actual recovery,
settlement or otherwise under any insurance coverage, or pursuant to any claim,
recovery, settlement or payment by or against any other entity, the amount of
such reduction (less any costs, expenses, premiums or Taxes incurred in
connection therewith) will promptly be repaid by the Indemnitee to the
Indemnifying Party. Upon making any Indemnification Payment, the Indemnifying
Party will, to the extent of such Indemnification Payment, be subrogated to all
rights of the Indemnitee against any third party that is not an Affiliate of the
Indemnitee in respect of the Indemnifiable Loss to which the Indemnification
Payment relates; provided that (i) the Indemnifying Party shall then be in
compliance with its obligations under this Agreement in respect of such
Indemnifiable Loss, and (ii) until the Indemnitee recovers full payment of its
Indemnifiable Loss, all claims of the Indemnifying Party against any such third
party on account of said Indemnification Payment will be subrogated and
subordinated in right of payment to the Indemnitee’s rights against such third
party. Without limiting the generality or effect of any other provision of this
Article XV, each such Indemnitee and Indemnifying Party will duly execute upon
request all instruments reasonably necessary to evidence and perfect the
above-described subrogation and subordination rights.

 

56



--------------------------------------------------------------------------------

(d) The Indemnifying Party shall, upon presentation of appropriate invoices
containing reasonable detail, reimburse the Indemnitee for all expenses incurred
in connection with any Third Party Claim, as such expenses are incurred by such
Indemnitee; provided, however, that such expenses shall be refunded to the
extent that such expenses arose primarily from the gross negligence, bad faith
or willful misconduct of such Indemnitee.

 

15.5 No Indemnifiable Claims Resulting From Governmental Entity Action. Buyer
has no indemnifiable or otherwise compensable claim that any of Seller’s
representations or warranties in Article V is inaccurate, or that any covenant
or agreement has been breached, if such claim is predicated on any new Law or
any action or order enacted or taken by a Governmental Entity after the Closing
and that is effective retroactively for periods of time prior to the Closing;
provided that Seller had no Knowledge of such Law, action or order prior to the
Closing.

 

15.6 Infringement.

 

(a) Notwithstanding anything in this Agreement to the contrary, Seller shall
have no obligation to defend, indemnify or hold harmless Buyer or any of its
Affiliates from damages, costs or expenses resulting from any obligation, suit
or proceeding based upon any claim that any activity subsequent to the Closing
Time engaged in by Buyer, a customer of Buyer’s or anyone claiming under Buyer
constitutes direct or contributory infringement, misuse or misappropriation of
or inducement to infringe any Third Party Intellectual Property.

 

(b) Buyer shall defend, indemnify and hold harmless Seller and any of its
Affiliates from and against any and all Indemnifiable Losses resulting from any
obligation, proceeding or suit based upon any claim alleging or asserting direct
or contributory infringement, misuse or misappropriation of or inducement to
infringe by, Seller or any of its Affiliates of any Third Party Intellectual
Property to the extent that such claim is based on, or would not have arisen but
for, activity conducted or engaged in subsequent to the Closing Time by Buyer, a
customer of Buyer’s or anyone claiming under Buyer.

 

15.7 Inapplicability to Taxes. This Article XV shall not apply with respect to
Tax matters, including indemnification of the Parties for Taxes, which liability
shall be governed by Article XIV hereof.

 

ARTICLE XVI

 

Miscellaneous

 

16.1 Expenses. Except as otherwise expressly provided for elsewhere in this
Agreement, each Party hereto shall pay its own expenses and costs relating to
the negotiation, execution and performance of this Agreement. Except as provided
in Section 7.6 and Section 8.1, Seller and Buyer shall each bear all of its cost
and expense incurred in securing the appropriate Consents in respect of the
assignment of the Acquired Contracts.

 

57



--------------------------------------------------------------------------------

16.2 Governing Law. This Agreement shall be governed by the Laws of the State of
Delaware regardless of the Laws that might otherwise govern under applicable
conflicts of law principles. Buyer and Seller irrevocably submit to the
exclusive jurisdiction of any Delaware state court and any United States Federal
court located in Delaware (collectively the “Delaware Courts”) for the purposes
of any suit, action or other proceeding arising out of this Agreement or any of
the Ancillary Agreements or any transaction contemplated hereby or thereby.
Buyer and Seller further agree that service of any process, summons or notice at
the addresses set forth in

Section 16.3 shall be effective service of process for any action, suit or
proceeding in Delaware with respect to any matters to which they have submitted
to jurisdiction as set forth above. Buyer and Seller irrevocably and
unconditionally waive any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or any of the Ancillary Agreements
or the transactions contemplated hereby or thereby in the Delaware Courts and
hereby further irrevocably and unconditionally waive and agree not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum. Except to the extent
required to enforce any order (including any order for injunctive relief, award
or judgment of or by the Delaware Courts), Buyer and Seller agree not to pursue
any legal action against the other Party in respect of the transactions
contemplated hereby or by the Ancillary Agreements or in any manner related
thereto other than in the Delaware Courts.

 

16.3 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) when
personally delivered by hand, by overnight courier (such as FedEx) or
transmitted by facsimile or (ii) five days after having been mailed, certified
or registered mail, with postage prepaid addressed as follows (or to such other
person or address as the Party to receive such notice may have designated from
time to time by notice in writing pursuant hereto):

 

If to Seller:     

 

Knology Broadband of California, Inc.

1241 O.G. Skinner Drive

West Point, Georgia 31833

Attn: General Counsel

Fax Number: (706) 645-0148

With a copy to:     

 

Morris, Manning & Martin, LLP

3343 Peachtree Road, N.E.

1600 Atlanta Financial Center

Atlanta, Georgia 30326

Attn: Terresa R. Tarpley, Esq.

Fax Number: (404) 365-9532

 

58



--------------------------------------------------------------------------------

If to Buyer:     

 

WaveDivision Holdings, LLC

401 Kirkland Park Place, Suite 410

Kirkland, WA 98033

Attention: Steven Weed, Chief Executive Officer

Facsimile No.: (425) 576-8221

With a copy to:     

 

Cairncross & Hempelmann, P.S.

524 Second Avenue, Suite 500

Seattle, WA 98104

Attention: James A. Penney, Esq.

Facsimile No.: (206) 587-2308

and a copy to:     

 

Sandler Capital Management

767 Fifth Avenue, 45th Floor

New York, NY 10153

Attention: William A. Bianco, Esq.

Facsimile No.: (212) 826-0280

 

16.4 Definition of Agreement. Unless the context clearly otherwise requires, as
used herein, the term “Agreement” means this Agreement and the Schedules and
Exhibits hereto. The words “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section, paragraph or other subdivision.

 

16.5 Headings, Gender. The headings to Articles and Sections of this Agreement
are for reference only and shall not be used in construing or interpreting the
provisions hereof or otherwise affect the meaning hereof. The use of the neuter
pronoun “it” shall also refer to, as appropriate, the masculine and/or feminine
gender. The use of the singular herein shall, where appropriate, be deemed to
include the plural and vice versa.

 

16.6 Counterparts; Third Party Beneficiaries. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument. No provision of
this Agreement, other than as expressly provided in the indemnification
provisions of Articles XIV and XV, is intended to (i) confer upon any Person
other than the Parties hereto and their successors and permitted assigns, any
rights or remedies hereunder, (ii) relieve or discharge the obligation or
liability of any third party or (iii) give any third party any right of
subrogation or action against Seller or Buyer.

 

16.7 Modifications. Any modification, amendment or waiver of or with respect to
any provision of this Agreement or any agreement, instrument or document
delivered pursuant hereto shall not be effective unless it shall be in writing
and signed by Seller and Buyer and shall designate specifically the terms and
provisions so modified.

 

16.8 Schedules. Any matter disclosed on any Schedule hereto shall be deemed to
be disclosed on any other Schedule hereto to which such matter, on its face,
clearly applies.

 

59



--------------------------------------------------------------------------------

16.9 Assignment and Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns, but (except as provided for in this Section 16.9) neither
this Agreement nor any of the rights, interests or obligations hereunder shall
be assigned by any Party without the prior written consent of the others.
Notwithstanding the previous sentence, any Party may assign this Agreement or
any Ancillary Agreement, or any interest herein or therein, (a) in connection
with a change of control, merger or reorganization of such Party or a sale of
all or substantially all of such Party’s stock, membership interests or assets
or (b) to any Affiliate of such Party, provided that the assignee of such Party
agrees in writing to be bound by the provisions of this Agreement. For the sake
of clarity, and without limitation, Buyer and its permitted transferees may
transfer the obligation to purchase the System and any Ancillary Agreement to
any subsidiary of Buyer, provided that such transferee agrees in writing to be
bound by the provisions of this Agreement and any applicable Ancillary
Agreement. Subject to the foregoing, this Agreement shall be binding upon and
shall inure to the benefit of the Parties hereto, their respective successors
and assigns.

 

16.10 Public Announcements. Except for communications by Seller to customers of
the Business, and subject to Section 7.6, Seller and Buyer will consult with
each other before issuing or prior to the issuance by any Affiliate of, and will
provide each other the opportunity to review and comment upon, any press release
or other public statements (or relevant portions thereof) relating to the
transactions contemplated by this Agreement and shall not issue, and shall
ensure that their respective Affiliates shall not issue, any such press release
or make any such public statement prior to such consultation, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchange. The obligations
contained in this Section 16.10 shall be the exclusive obligations of the
Parties with respect to the confidentiality of the terms and conditions of this
Agreement and such matters shall not be subject to the Non-Disclosure Agreement
(which shall otherwise remain in full force and effect).

 

16.11 Right to Specific Performance. The Parties acknowledge that the unique
nature of the transactions contemplated by this Agreement may render money
damages an inadequate remedy for the breach by either Party of its obligations
under this Agreement, provided that Seller acknowledges that Buyer’s forfeiture
of the Deposit to Seller under the terms of Section 11.3 shall constitute
liquidated damages and Buyer’s forfeiture of the Deposit to Seller shall be
Seller’s sole remedy. Each Party agrees that in the event of such breach, (i)
the non-breaching Party may, upon proper action instituted by it, be entitled to
seek a decree of specific performance of this Agreement, and (ii) such rights
are cumulative and in addition to any other remedy to which the Parties may be
entitled at law or equity.

 

16.12 Bulk Sales Laws. Buyer and Seller waive compliance with applicable Laws
under any version of Article 6 of the Uniform Commercial Code adopted by any
state or any similar Law relating to the sale of inventory, equipment or other
assets in bulk in connection with the sale of the System.

 

60



--------------------------------------------------------------------------------

ARTICLE XVII

 

Employee Matters

 

17.1 Buyer’s Offers. Prior to the Closing, Buyer may (but shall not be obligated
to) make written offers of employment (which offers shall be contingent upon and
effective only as of the Closing) to Employees on such terms and conditions as
may be determined by Buyer in its sole discretion; provided, however, that Buyer
shall not make offers to the Employees or other Persons, if any, who are
specifically designated as “excluded Employees” on Schedule 5.13(d), and
provided further, however, that without Seller’s prior written consent, Buyer
shall not make any such offer less than fifteen (15) days prior to Closing to
any Employee to whom Buyer had not previously made an offer of employment
pursuant to this Section 17.1. Nothing in this Agreement shall create, or shall
be construed to create, an obligation on behalf of Buyer to hire any Employee or
an obligation of Seller to continue to employ an Employee from the date of this
Agreement until the Closing, and no Employee shall be a third party beneficiary
of this Agreement.

 

17.2 Employment Status. Buyer shall have no obligation with respect to Employees
who are not hired by Buyer as contemplated by Section 17.1, it being
acknowledged and agreed that Seller may, in its discretion, continue to employ
such Employees as of and after the Closing Date.

 

[Remainder of page intentionally left blank. Signature page follows.]

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, acting through their duly authorized
representatives, have executed this Agreement as of the date first above
written.

 

KNOLOGY BROADBAND OF CALIFORNIA, INC. By:  

/s/ Rodger L. Johnson

--------------------------------------------------------------------------------

Name:   Rodger L. Johnson Title:   President & CEO WAVEDIVISION HOLDINGS, LLC
By:  

/s/ Steve B. Weed

--------------------------------------------------------------------------------

Name:   Steve B. Weed Title:   CEO

 

Knology, Inc. hereby joins in this Agreement for the limited purpose of
guaranteeing payment when due by Seller of amounts agreed by Seller, or finally
determined, to be due from Seller pursuant to (a) Seller’s obligations, if any,
to make payments as adjustments to the Purchase Price upon the terms and
conditions set forth in Section 4.4, (b) Seller’s indemnification obligations
contained in Section 15.2 upon the terms and conditions set forth therein, and
(c) Seller’s obligations, if any, under Section 11.3 upon termination of this
Agreement.

 

KNOLOGY, INC. By:  

/s / Rodger L. Johnson

--------------------------------------------------------------------------------

Name:   Rodger L. Johnson Title:   President & CEO